 

Exhibit 10.1

 

 

Amended and Restated Note Purchase Agreement

 

 

 

dated as of June 14, 2019

 

 

 

by and among

 

 

 

theMaven, Inc.,
as the Borrower,

 

 

The Guarantors Named Herein,

 

 

BRF Finance Co., LLC,
as Agent and a Purchaser,

 

 

and

 

 

The Other Purchasers From Time to Time Party Hereto

 



 

 



 



AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
 



This AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as
of June 14, 2019 and entered into by and among theMaven, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party hereto,
each of the Purchasers from time to time named on Schedule I attached hereto or
which become a Purchaser after the date hereof (together with their respective
successors and permitted assigns, the “Purchasers” and each a “Purchaser”) and
BRF Finance Co., LLC, in its capacity as agent for the Purchasers (“Agent”).

 

RECITALS

 

The Borrower, the Guarantors, the Purchasers and the Agent are parties to a Note
Purchase Agreement dated as of June 10, 2019 (as amended and in effect
immediately prior to the A&R Effective Date referred to below, the “Existing
Note Purchase Agreement”). The Borrower, the Guarantors, the Purchasers and the
Agent have agreed to amend and restate the Existing Note Purchase Agreement on
the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, Guarantors, Agent and Purchasers
agree as follows:

 

SECTION 1.          DEFINITIONS AND ACCOUNTING TERMS

 

1.1.          Certain Defined Terms. The capitalized terms not otherwise defined
in this Agreement shall have the meanings set forth below:

 

“A&R Effective Date” means June 14, 2019.

 

“ABG License” means that certain Licensing Agreement dated as of the A&R
Effective Date by and between the Borrower, as licensee, and ABG-SI LLC, a
Delaware limited liability company, as licensor.

 

“ABG-SI License” means that certain Content Creation and Licensing Agreement,
dated as of May 24, 2019, by and between Meredith Corporation, ABG-SI LLC and,
solely for purposes of Section 1 of Schedule C thereto, ABG Intermediate
Holdings 2 LLC, as in effect on the A&R Effective Date.

 

“Additional Notes” has the meaning assigned to that term in Section 2.1(B).

 

“Affiliate” means, with respect to any Person, another Person: (a) directly or
indirectly controlling, controlled by, or under common control with, the Person
specified; (b) directly or indirectly owning or holding ten percent (10%) or
more of any Equity Interest in the Person specified; or (c) ten percent (10%) or
more of whose stock or other Equity Interest having ordinary voting power for
the election of directors or the power to direct or cause the direction of
management, is directly or indirectly owned or held by the Person specified;
provided, however, that neither Agent nor any Purchaser shall be an Affiliate of
any Note Party or of any Subsidiary of any Note Party for purposes of this
definition. For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of Equity Interests, or by contract or otherwise.

 



 

 

  

“Agent” has the meaning assigned to that term in the introductory paragraph,
together with any successor Agent appointed pursuant to Section 9.1(G).

 

“Agreement” has the meaning assigned to that term in the introductory paragraph
hereof.

 

“Amended and Restated Fee Letter” means that certain fee letter dated as of the
A&R Effective Date between the Borrower and the Agent.

 

“Anti-Terrorism Laws” means (i) the Money Laundering Control Act of 1986 (i.e.,
18 U.S.C. §§ 1956 and 1957), (ii) the Bank Secrecy Act, as amended by the USA
PATRIOT Act, (iii) the laws, regulations and Executive Orders administered by
the United States Department of the Treasury’s Office of Foreign Assets Control
(“OFAC”), (iv) the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010 and implementing regulations by the United States Department of the
Treasury, (v) the Proceeds of Crime (Money Laundering) and, to the extent
applicable to the Borrower or any of its Subsidiaries, the Terrorist Financing
Act (Canada), (vi) any law enacted in the United States or any other
jurisdiction in which the Borrower or any of its Subsidiaries operate
prohibiting or directed against terrorist activities or the financing of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), (vii) the foreign
asset control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any enabling legislation or executive
order relating thereto, or (viii) any similar laws relating to terrorism or
money laundering enacted in the United States or any other jurisdictions in
which the Borrower or any of its Subsidiaries operate, as any of the foregoing
laws may from time to time be amended, renewed, extended, or replaced and all
other legal requirements of any Governmental Authority governing, addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war and any
regulations promulgated pursuant thereto.

 

“Applicable ECF Percentage” shall mean, for any Fiscal Quarter, (a) if Excess
Cash Flow is greater than or equal to $5,000,000, fifty percent (50%), and (b)
if Excess Cash Flow is less than $5,000,000, thirty percent (30%).

 

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant, Note Document or contract in question, including
all applicable common law and equitable principles; all provisions of all
applicable state, provincial, federal and foreign constitutions, statutes,
rules, regulations and orders of any Governmental Authority, and all orders,
judgments and decrees of all applicable courts and arbitrators.

 

“Approved Fund” means any Fund that is administered or managed by (a) a
Purchaser, (b) an Affiliate of a Purchaser or (c) an entity or an Affiliate of
an entity that administers or manages a Purchaser.

 





2 

 



 

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, of any or all of the
assets of any Note Party or any of its Subsidiaries, other than sales or other
dispositions expressly permitted under Sections 7.3(A).

 

“Assignment and Assumption Agreement” means an assignment and assumption
Agreement in form acceptable to Agent.

 

“B. Riley” means BRF Finance Co., LLC and any Affiliate thereof as a Purchaser
hereunder.

 

“Bankruptcy Code” means Title 11 of the United States Code, or any similar
Federal or state law for the relief of debtors.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230, as amended.

 

“Blocked Person” has the meaning assigned to that term in Section 4.11(B).

 

“Borrower” has the meaning assigned to that term in the introductory paragraph
of this Agreement.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in any such state are closed.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which, in accordance with GAAP,
would be classified as capital expenditures.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of any Note Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

“Certificate of Exemption” has the meaning assigned to that term in Section 2.7.

 

“Change in Control” means each occurrence of any of the following:

 

(a)               the acquisition, directly or indirectly, by any person or
group (within the meaning of Section 13(d)(3) of the Exchange Act) (other than
by B. Riley) of beneficial ownership of more than 50% of the aggregate
outstanding voting or economic power of the Equity Interests of the Borrower;

 

(b)               the Borrower shall cease to have beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or
economic power of the Equity Interests of each other Note Party (other than in
connection with any transaction explicitly permitted hereunder), free and clear
of all Liens; or

 



3 

 





 

(c)               a “Change in Control” (or any comparable term or provision)
occurs under or with respect to (i) any of the Equity Interests of the Borrower
or any of its Subsidiaries, (ii) any Subordinated Indebtedness Document, or
(iii) any Indebtedness of the Borrower or any of its Subsidiaries having an
aggregate principal amount outstanding in excess of $500,000.

 

“Charges” means all taxes, charges, fees, imposts, levies or other assessments,
including, without limitation, all net income, gross income, gross receipts,
sales, use, ad valorem, value added, transfer, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation and property taxes, custom
duties, fees, assessments, liens, claims and charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts, imposed by any taxing or other Governmental Authority, domestic or
foreign (including, without limitation, the PBGC or any environmental agency or
superfund), upon the Collateral, the Note Parties or any of their Affiliates,
except Excluded Taxes.

 

“Closing” has the meaning assigned to such term in Section 2.2(A).

 

“Closing Date” means June 10, 2019.

 

“Collateral” means all property (whether real or personal, movable or immovable)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any Security Document.

 

“Confirmation and Ratification Agreement” means that certain Confirmation and
Ratification of Ancillary Note Documents and Amendment to Pledge and Security
Agreement dated as of the A&R Effective Date by and among the Borrower, each
Guarantor, and the Agent.

 

“Control Agreement” has the meaning assigned to that term in Section 4.9(A).

 

“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Note Party to make: (a) interest payments on the Notes, plus (b)
principal payments on the Note, plus (c) payments for all fees, commissions and
charges set forth herein, plus (d) payments on Capitalized Lease Obligations,
plus (e) payments in cash with respect to any other Indebtedness for borrowed
money permitted hereunder.

 

“Default” means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition, act or event were
not cured or removed within any applicable grace or cure period.

 

“Default Rate” shall mean a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 4.00%.

 

“EBITDA” shall mean for any period with respect to the Note Parties on a
consolidated basis; the sum of (a) net income (or loss) for such period
(excluding (x) extraordinary gains, (y) extraordinary non-recurring non-cash
losses and extraordinary non-recurring charges and expenses, and (z) other items
from time to time consented to in writing by Agent in its sole discretion), plus
(b) all interest expense for such period, plus (c) tax expense based on income,
profits or capital, including federal, state, local, excise franchise and
similar taxes, plus (d) depreciation expenses for such period, plus (e)
amortization expenses for such period.

 



4 

 



 

“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan) which is subject to
ERISA and (a) which is maintained by the Borrower, any Subsidiary or any ERISA
Affiliate, or (b) with respect to which the Borrower, any Subsidiary or any
ERISA Affiliate contributes or has an obligation to contribute.

 

“Equity Interests” of any Person means any and all shares, rights to purchase,
options, warrants, general, limited or limited liability partnership interests,
member interests, participation, or other equivalents of or interest in
(regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“ERISA Affiliate” means any Person, which together with the Borrower or a
Subsidiary, would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the IRC, or, solely for purposes of Section 302 of
ERISA and Section 412 of the IRC, would be treated as a single employer under
Section 414(m) or (o) of the IRC.

 

“Event of Default” has the meaning assigned to that term in Section 8.1.

 

“Excess Cash Flow” shall mean, for any fiscal period, in each case for the Note
Parties on a consolidated basis, EBITDA, minus each of the following, to the
extent actually paid in cash during such fiscal period and without duplication:
(a) Capital Expenditures, (b) tax expense based on income, profits or capital,
including federal, state, local, excise franchise and similar taxes, (c)
dividends and distributions permitted by this Agreement, and (d) Debt Payments;
provided that, in no event shall Excess Cash Flow be less than zero ($0.00).

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Account” means (a) payroll accounts, trust accounts, escrow accounts,
accounts used exclusively, and within the ordinary course of business, for
withholding tax, goods and services tax, sales tax or payroll tax and other
fiduciary accounts and (b) zero balance disbursement accounts.

 

“Excluded Taxes” has the meaning assigned to that term in Section 2.7(A).

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 



5 

 

 

“Existing Note Purchase Agreement” has the meaning assigned to that term in the
Recitals hereto.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the IRC and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities implementing
such Sections of the IRC.

 

“Fiscal Month” means any of the monthly accounting periods of the Borrower
ending on last day of each calendar month.

 

“Fiscal Quarter” means, with respect to the Borrower and its Subsidiaries, each
three month period ending on March 31st, June 30th, September 30th and December
31st.

 

“Fiscal Year” means, with respect to the Borrower and its Subsidiaries, each
four (4) Fiscal Quarter period ending on December 31st in each year.

 

“Foreign Purchaser” has the meaning assigned to that term in Section 2.7(B).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination.

 

“Governmental Authority” means (i) any international, foreign, federal, state,
provincial, county or municipal government, or political subdivision thereof,
(ii) any governmental or quasi-governmental agency, authority, board, bureau,
commission, department, instrumentality or public body or (iii) any court or
administrative tribunal of competent jurisdiction.

 

“Guarantor(s)” means, collectively, each Subsidiary Guarantor and any other
Person which guarantees the Obligations.

 

“Guaranty” means any guaranty of the Obligations executed by a Guarantor in
favor of Agent, for its benefit and for the ratable benefit of the Secured
Parties, in form and substance satisfactory to Agent, including pursuant to
Section 10 hereof.

 

“Hazardous Material” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any environmental
laws or regulations as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or toxicity; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; and (d) asbestos in any form or electrical equipment which contains
any oil or dielectric fluid containing polychlorinated biphenyls.

 



6 

 

 

“Indebtedness”, as applied to any Person, means without duplication: (a) all
indebtedness for borrowed money; (b) obligations under leases which in
accordance with GAAP constitute capital leases; (c) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money; (d) any obligation owed for all or any part of
the deferred purchase price of property or services (other than (i) trade
accounts and accrued expenses payable in the ordinary course of business and not
outstanding for more than sixty (60) days after the date on which such trade
account payable was created, and (ii) accruals for payroll and other liabilities
accrued in the ordinary course of business); (e) all Indebtedness of another
Person secured by any Lien on any property or asset owned or held by such Person
regardless of whether the Indebtedness secured thereby shall have been assumed
by such Person or is non-recourse to the credit of such Person (but excluding,
for the avoidance of doubt, letters of credit and similar instruments) and only
to the extent of the fair market value of such property or assets; (f) all
direct or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (g) all net obligations of such Person
under interest rate protection agreement, foreign currency exchange agreement or
other interest or currency exchange rate, interest rate swap, or other similar
agreements, (h) any advances under any factoring arrangement; (i) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off-balance sheet financing product; and (j) all guarantees by such Person of
Indebtedness of others, to the extent of the liability of such Person under such
guarantee.

 

“Indemnified Liabilities” has the meaning assigned to that term in Section 11.2.

 

“Indemnitees” has the meaning assigned to that term in Section 11.2.

 

“Intellectual Property” has the meaning assigned to that term in the Security
Agreement.

 

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder.

 

“IRS” means the United States of America Internal Revenue Service or any
successor thereto.

 

“Liabilities” has the meaning given that term in accordance with GAAP and shall
include, without limitation, Indebtedness.

 

“Lien” means any lien (statutory or otherwise), mortgage, deed of trust, pledge,
security interest, charge or encumbrance of any kind, whether voluntary or
involuntary (including any conditional sale or other title retention agreement,
any lease in the nature thereof, any trust, and any agreement to give any
security interest).

 



7 

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) the ability of the Note Parties (taken as a
whole) to perform their respective obligations under the Note Documents, (c) the
ability of Agent or any Purchaser to enforce or collect on the Obligations
(after giving effect to any consents, waivers, amendments or other modifications
not prohibited hereunder); or (d) the rights, remedies and benefits available
to, or conferred upon, Agent and the Purchasers under the Note Documents.

 

“Maturity Date” means the earlier of (i) June 14, 2022 or (ii) the date that the
Obligations have been accelerated pursuant to and in accordance with the terms
of this Agreement.

 

“Multiemployer Plan” means any “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) which is subject to ERISA and to which the
Borrower, any Subsidiary Guarantor or any ERISA Affiliate contributes or has an
obligation to contribute.

 

“Note Documents” means this Agreement, the Security Documents, the Notes (if
any), the Amended and Restated Fee Letter, the Perfection Certificate, the
Sallyport Intercreditor Agreement (to the extent applicable), any Subordination
Agreements, the Side Letter, the Confirmation and Ratification Agreement, and
all other agreements executed by or on behalf of any Note Party and delivered
concurrently herewith or at any time hereafter to or for Agent or any Purchaser
in connection with the Notes, all as amended, restated, supplemented or modified
from time to time.

 

“Note Party” means the Borrower and each Guarantor.

 

“Notes” has the meaning set forth in Section 2.1(C) hereof.

 

“Obligations” means all obligations, liabilities and indebtedness of every
nature of each Note Party from time to time owed to Agent, any Purchaser or any
other Secured Party under the Note Documents (whether incurred before or after
the Maturity Date).

 

“OFAC Sanctions Programs” means the laws, regulations and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as it has been or shall
thereafter be renewed, extended, amended, or replaced, and the list of Specially
Designated Nationals and Blocked Persons administered by OFAC, as such list may
be amended from time to time.

 

“Original Notes” has the meaning set forth in Section 2.1(A) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA, or any successor agency or other Governmental Authority
succeeding to the functions thereof.

 

“Pension Benefit Plan” means any Employee Benefit Plan subject to the provisions
of Title IV of ERISA or the minimum funding standards under Section 412 of the
IRC.

 



8 

 

 

“Perfection Certificate” means the Perfection Certificate and the responses
thereto provided by Note Parties and delivered to Agent.

 

“Permitted Encumbrances” means the following types of Liens:

 

(a)               Liens for Taxes not yet due and payable, or being Properly
Contested;

 

(b)               statutory Liens of landlords, carriers, warehousemen,
mechanics, vendors, materialmen and other similar liens imposed by law, which
are incurred in the ordinary course of business for sums not more than thirty
(30) days delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently prosecuted,
which proceedings have the effect of preventing the forfeiture or sale of the
property subject thereto and for which adequate reserves in accordance with GAAP
are being maintained;

 

(c)               Liens (other than any Lien imposed by ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return of money bonds, trade contracts and other
similar obligations (exclusive of obligations for the payment of borrowed
money); provided, that, for the avoidance of doubt, any grant of a security
interest under the UCC in the Collateral shall not be permitted under this
sub-clause (c);

 

(d)               zoning restrictions, building codes, land use laws, easements,
licenses, reservations, provisions, covenants, waivers, rights-of-way,
restrictions, minor irregularities of title (and with respect to leasehold
interests, mortgages, obligations, Liens and other encumbrances incurred,
created, assumed or permitted to exist and arising by, through or under a
landlord, ground lessor or owner of the leased property, with or without consent
of the lessee) and other similar charges or encumbrances with respect to real
property not interfering in any material respect with the ordinary conduct of
the business of the Borrower or any of its Subsidiaries and which do not secure
obligations for payment of money;

 

(e)               Liens in favor of Agent, on behalf of itself and the other
Secured Parties;

 

(f)                subject to Section 5.8, Liens existing on the A&R Effective
Date set forth on Schedule 7.3(B) including replacement Liens, provided, that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.1(B);

 

(g)               precautionary financing statements filed in connection with
operating leases;

 

(h)               Liens consisting of judgment or judicial attachment liens with
respect to judgments the existence of which do not constitute an Event of
Default; provided, that, the holder of such judgment Lien has not commenced any
enforcement action;

 



9 

 

 

(i)                licenses, sublicenses, leases or subleases (including any
license of Intellectual Property) granted to third parties in the ordinary
course of business or not materially interfering with the business of the
Borrower or any of its Subsidiaries;

 

(j)                Liens in favor of collecting banks arising under Section
4-210 of the UCC;

 

(k)               Liens arising from customary rights of set-off, revocation,
refund or chargeback in favor of a bank or other depositary institution where
the Borrower or any of its Subsidiaries maintains deposits (other than deposits
intended as cash collateral) in the ordinary course of business;

 

(l)                Liens consisting of contractual obligations of the Borrower
or any of its Subsidiaries to sell or otherwise dispose of assets solely to the
extent such disposition is permitted hereunder; and

 

(m)              Liens consisting of customary security deposits under operating
leases entered into by the Borrower or a Subsidiary in the ordinary course of
business.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

“Projections” has the meaning assigned to that term in Section 5.1(D).

 

“Properly Contested” means, in the case of any Taxes of any Person that are not
paid as and when due or payable by reason of such Person’s bona fide dispute
concerning its liability to pay the same or concerning the amount thereof:
(a) such Taxes are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Taxes will not have a Material Adverse Effect or
will not result in the forfeiture of any assets of such Person; (d) no Lien is
imposed upon any of such Person’s assets with respect to such Taxes unless such
Lien (x) is at all times junior and subordinate in priority to the Liens in
favor of the Agent (except only with respect to property Taxes that have
priority as a matter of Applicable Law) and (y) enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute.

 

“Purchaser” or “Purchasers” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Register” has the meaning assigned to that term in Section 11.12(C).

 

“Reportable Event” means a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder other than an event for which
the requirement to provide notice to the PBGC has been waived.

 



10 

 

 

“Requisite Purchasers” means, as of the date of determination thereof,
Purchasers holding more than fifty percent (50%) of the outstanding Notes.

 

“Responsible Officer” means the president, any vice president, the chief
financial officer, the director of finance or the controller of any Note Party
or any other officer having substantially the same authority and responsibility.

 

“Restricted Junior Payment” means: (a) any dividend or other distribution,
direct or indirect, on account of any Equity Interests of the Borrower or any of
its Subsidiaries now or hereafter outstanding; (b) any payment or prepayment of
principal of, premium, if any, or interest on, or any redemption, conversion,
exchange, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding; (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding; (d)  any
payment by any Note Party of any management, consulting or similar fees to any
Affiliate of the Borrower or any of its Subsidiaries, whether pursuant to a
management agreement or otherwise; (e) any voluntary prepayment of any
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Obligations), or (f) any payment or prepayment of principal of, premium, if any,
interest, fees, redemption, exchange, purchase, retirement, defeasance, sinking
fund or similar payment with respect to any Subordinated Indebtedness.

 

“Sallyport Indebtedness Documents” means that certain Account Sale and Purchase
Agreement, dated as of March 8, 2018, by and between the Borrower and Sallyport
Commercial Finance, LLC and all other agreements entered into in connection
therewith.

 

“Sallyport Intercreditor Agreement” means that certain intercreditor agreement
to be entered into after the date hereof, by and among the Agent, Sallyport
Commercial Finance, LLC, and certain of the Note Parties.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Parties” means Agent, any Purchaser and any Indemnitees.

 

“Securities Act” means the Securities Act of 1933, as amended and together with
all rules, regulations and interpretations thereunder or related thereto.

 

“Security Agreement” means that certain Pledge and Security Agreement dated as
of the Closing Date by and among the Note Parties and Agent.

 

“Security Documents” means the Security Agreement and all other agreements as
shall from time to time secure or relate to the Obligations, or any part
thereof.

 

“Side Letter” means that certain side letter dated as of the Closing Date by and
among the Borrower and Agent (in each case, as amended, modified, supplemented
or restated from time to time).

 



11 

 

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than fifty percent (50%) of the total voting
power of Equity Interests (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof. Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each direct or indirect Subsidiary of the Borrower,
whether now existing or hereafter created or acquired.

 

“Subordinated Creditor” means any Person that shall have entered into a
Subordination Agreement with the Agent, on behalf of the Secured Parties.

 

“Subordinated Debentures” means, collectively, 12% Senior Secured Subordinated
Convertible Debenture of the Borrower due December 31, 2020, with B. Riley FBR,
Inc. as Holder, issued December 12, 2018, 12% Senior Secured Subordinated
Convertible Debenture of the Borrower due December 31, 2020, with BRC Partners
Opportunity Fund, LP as Holder, issued December 12, 2018, 12% Senior Secured
Subordinated Convertible Debenture of the Borrower due December 31, 2020, with
Dialectic Antithesis Partners, LP, as Holder, issued December 12, 2018, 12%
Senior Secured Subordinated Convertible Debenture of the Borrower due December
31, 2020, with B. Riley FBR, Inc. as Holder, issued March 18, 2019, 12% Senior
Secured Subordinated Convertible Debenture of the Borrower due December 31,
2020, with John Fitchthorn as Holder, issued March 18, 2019, 12% Senior Secured
Subordinated Convertible Debenture of the Borrower due December 31, 2020, with
Strome Mezzanine Fund II, LP as Holder, issued March 18, 2019, 12% Senior
Secured Subordinated Convertible Debenture of the Borrower due December 31,
2020, with B. Riley FBR, Inc. as Holder, issued March 27, 2019, 12% Senior
Secured Subordinated Convertible Debenture of the Borrower due December 31,
2020, with SFS Growth Fund, LP as Holder, issued March 27, 2019, and 12% Senior
Secured Subordinated Convertible Debenture of the Borrower due December 31,
2020, with Todd Sims, Inc. as Holder, issued April 8, 2019, issued pursuant to
those certain Securities Purchase Agreements by and among  the Borrower and the
purchasers party thereto dated as of December 12, 2018, March 18, 2019, March
27, 2019, and April 8, 2019, respectively.

 

“Subordinated Indebtedness” means (a) the Subordinated Debentures and (b) other
unsecured Indebtedness of any Note Party, in each case, which has a maturity
date that is at least 181 days later than the Maturity Date and the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are reasonably satisfactory to the
Agent and the Requisite Purchasers and which has been expressly subordinated in
right of payment to all Indebtedness of such Note Party under the Note Documents
(i) by the execution and delivery of a Subordination Agreement, or
(ii) otherwise on terms and conditions reasonably satisfactory to the Agent and
the Requisite Purchasers.

 

“Subordinated Indebtedness Documents” means all documents evidencing
Subordinated Indebtedness, including, without limitation, each subordinated
promissory note or agreement issued by a Note Party to a Subordinated Creditor,
and each other promissory note, instrument and agreement executed in connection
therewith, all on terms and conditions reasonably satisfactory to the Agent and
the Requisite Purchasers.

 



12 

 

 

“Subordination Agreement” means each subordination agreement by and among, as
applicable, the Agent, the applicable Note Parties, the applicable Subsidiaries
of the Note Parties and the applicable Subordinated Creditor, each in form and
substance satisfactory to the Agent and the Requisite Purchasers and each
evidencing and setting forth the senior priority of the Obligations over such
Subordinated Indebtedness and to the extent applicable, Liens.

 

“Taxes” has the meaning assigned to that term in Section 2.7(A).

 

“Tax Liabilities” has the meaning assigned to that term in Section 2.7(A).

 

“Termination Event” means (i) a Reportable Event with respect to any Pension
Benefit Plan; (ii) the withdrawal of any Note Party or any ERISA Affiliate from
any Pension Benefit Plan during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA; (iii) the
providing of notice of intent to terminate any Pension Benefit Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate any Pension Benefit Plan or
Multiemployer Plan; (v) any event or condition which could reasonably be
expected to (a) constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Benefit Plan, (b) result in the termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA or (c) result in the imposition of any Lien on the assets
of any Note Party by operation of Section 4069 of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA of any
Note Party or any ERISA Affiliate from a Multiemployer Plan resulting in
withdrawal liability to any Note Party.

 

“TheStreet” means TheStreet, Inc., a Delaware corporation.

 

“Transactions” means collectively, the transactions contemplated by the TS
Acquisition Documents, the Note Documents (including with respect to the
issuance of Notes on such date), and the financial accommodations contemplated
herein and therein.

 

“TS Acquisition” means the merger, pursuant to the terms of the TS Acquisition
Documents, of TheStreet and TST AcquisitionCo, with TheStreet continuing as the
surviving corporation.

 

“TS Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of the Closing Date, among the Borrower, TST AcquisitionCo, and
TheStreet.

 

“TS Acquisition Documents” means, collectively, (i) the TS Acquisition
Agreement, (ii) the TS Escrow Agreement, and (iii) all related agreements
entered into in connection with the TS Acquisition, in each case of the
preceding clauses (i)-(iii), in form and substance satisfactory to the Agent and
the Purchasers.

 

“TS Escrow Agreement” means that certain Escrow Agreement, dated as of the
Closing Date, by and among the Borrower, TheStreet, and Citibank, N.A.

 



13 

 

 

“TST AcquisitionCo” means TST Acquisition Co., Inc., a Delaware corporation.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, to the extent the law of any other state
or other jurisdiction applies to the attachment, perfection, priority or
enforcement of any Lien granted to Agent in any of the Collateral, “UCC” means
the Uniform Commercial Code as in effect in such other state or jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection,
priority or enforcement of a Lien in such Collateral. To the extent this
Agreement defines the term “Collateral” by reference to terms used in the UCC,
each of such terms shall have the broadest meaning given to such terms under the
UCC as in effect in any state or other jurisdiction.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001).

 

1.2.          UCC Defined Terms. The following terms used in this Agreement
shall have the respective meanings provided for in the UCC: “Accounts”, “Account
Debtor”, “Chattel Paper”, “Deposit Account”, “Documents”, “General Intangibles”,
and “Inventory”.

 

1.3.          Accounting Terms. For purposes of this Agreement, all accounting
terms not otherwise defined herein shall have the meanings assigned to such
terms in conformity with GAAP. Financial statements and other information
furnished to Agent or any Purchaser shall be prepared in accordance with GAAP
(as in effect at the time of such preparation) on a consistent basis. For all
purposes hereunder, only those leases (assuming for purposes hereof that such
leases were in existence on January 1, 2015) that would have constituted capital
leases or financing leases in conformity with GAAP on January 1, 2015, shall be
considered capital leases or financing leases hereunder, and all calculations
and deliverables under this Agreement or any other Note Document shall be made
or delivered, as applicable, in accordance therewith.

 

1.4.          Other Definitional Provisions. References to “Sections” and
“Schedules” shall be to Sections, and Schedules, respectively, of this Agreement
unless otherwise specifically provided. Any of the terms defined in Section 1.1
or otherwise in this Agreement may, unless the context otherwise requires, be
used in the singular or the plural depending on the reference. In this
Agreement, words importing any gender include the other genders; the words
“including,” “includes” and “include” shall be deemed to be followed by the
words “without limitation”; the term “or” has, except where otherwise indicated,
the inclusive meaning represented by the phrase “and/or”; references to
agreements and other contractual instruments shall be deemed to include
subsequent amendments, assignments, and other modifications thereto, but only to
the extent such amendments, assignments and other modifications are not
prohibited by the terms of this Agreement or any other Note Document; references
to Persons include their respective permitted successors and assigns or, in the
case of governmental Persons, Persons succeeding to the relevant functions of
such Persons; and unless the context requires otherwise, all references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations.

 



14 

 

 

SECTION 2.          NOTES

 

2.1.          Authorization of Notes.

 

(A)             Original Notes. The Borrower sold to the Purchasers, and the
Purchasers purchased from the Borrower, in reliance on the representations,
warranties and covenants of the Borrower and the other Note Parties under the
Existing Note Purchase Agreement, upon the terms and subject to the conditions
set forth therein, notes in the original principal amount set forth after such
Purchaser’s name under the heading “Original Notes” contained on Schedule I (the
“Original Notes”). The Original Notes remain in full force and effect as of the
A&R Effective Date and are hereby ratified and reaffirmed in all respects.

 

(B)              Additional Notes. Subject to and in reliance upon the
representations, warranties, terms and conditions of this Agreement, each
Purchaser agrees (severally and not jointly) to purchase from the Borrower on
the A&R Effective Date, and Borrower agrees to sell to each Purchaser, notes in
the original principal amount set forth after such Purchaser’s name under the
heading “Additional Notes” contained on Schedule I (the “Additional Notes”).

 

(C)              Amended and Restated Notes. On the A&R Effective Date, the
Borrower shall deliver to the each Purchaser an amended and restated note
reflecting the original principal amount of such Purchaser’s Original Note plus
the original principal amount of such Purchaser’s Additional Note (the “Notes”).

 

(D)             Interest Rate. Interest on the Notes is payable in cash
quarterly in arrears on the last day of each Fiscal Quarter, and shall accrue
for each calendar quarter on the outstanding principal amount of the Notes at an
aggregate rate of 12.0% per annum, provided that, after the occurrence and
during the continuance of an Event of Default, the Notes shall bear interest at
the Default Rate, provided further, that in no event shall the amount paid or
agreed to be paid by the Borrower as interest and premium on any Note exceed the
highest lawful rate permissible under the law applicable thereto, provided
further, that, with respect to interest payable on June 30, 2019 and September
30, 2019, the Borrower may, at its option and in lieu of the payment in cash of
all or any portion of the interest due on such dates, pay any such amounts by
adding such amounts to the principal amount of the Notes on such dates (such
amounts, the “PIK Amounts”), which PIK Amounts shall capitalize and thereafter
shall themselves accrue interest at the rate applicable to the Notes.

 

(E)              The obligations of the Borrower under the Note Documents shall
be guaranteed by each of the Guarantors.

 

2.2.          Sales; Closing.

 

(A)             The Borrower will issue and sell to each Purchaser and, subject
to the terms and conditions hereof and in reliance upon the representations and
warranties of the Borrower and Guarantors contained herein and in the other Note
Documents, each Purchaser, acting severally and not jointly, will purchase from
the Borrower, at the Closing, such Additional Notes as are specified on that
portion of Schedule I attached hereto as is applicable to such Purchaser. The
aggregate purchase price of the Additional Notes shall be $48,000,000, and the
aggregate purchase price of the Notes shall be $68,000,000. The closing of the
sale and purchase of the Additional Notes hereunder (the “Closing”) shall take
place at the office of Choate, Hall & Stewart LLP, Two International Place,
Boston, MA 02110 on the A&R Effective Date. The Closing shall occur not later
than 3:00 P.M. Boston, Massachusetts time on the A&R Effective Date. At the
Closing, the Borrower will deliver to each Purchaser the Notes specified on
Schedule I against payment of the purchase price thereof to (or for the benefit
of) the Borrower in immediately available funds in accordance with the wire
instructions set forth in the disbursement direction letter delivered by the
Borrower to Agent on the A&R Effective Date.

 



15 

 

 

(B)              Delivery of the Notes to be purchased by each Purchaser at the
Closing shall be made in the form of one or more Notes. If at the Closing, the
Borrower shall fail to tender the Notes to be delivered to each Purchaser
thereat as provided herein, each Purchaser shall, at its election, be relieved
of all further obligations under this Agreement, without thereby waiving any
other rights it may have by reason of such failure or such non-fulfillment.

 

2.3.          Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of the actual number of days elapsed
over a 360-day year. Each determination by the Purchasers of an interest amount
or fee hereunder shall be made in good faith and, except for manifest error,
shall be final, conclusive and binding for all purposes.

 

2.4.          Prepayments and Repayments.

 

(A)             Mandatory Prepayments.

 

(1)               Prepayments from Proceeds of Asset Dispositions. Promptly, but
in no event later than one (1) Business Day after receipt by the Borrower or any
of its Subsidiaries of net cash proceeds of any Asset Disposition (including,
without limitation, any insurance or condemnation proceeds), which net cash
proceeds exceed $250,000 in the aggregate for any Fiscal Year after the A&R
Effective Date, the Borrower shall prepay the Obligations in an amount equal to
the net cash proceeds (i.e., gross proceeds less the reasonable costs of such
sales or other dispositions, all of the costs and expenses (including the
amount, if any, of all taxes paid by the Borrower or any of its Subsidiaries) as
a result thereof after taking into account any available tax credits or
deductions and any tax sharing arrangements) incurred in connection with the
collection of such proceeds, award or other payments, and any amounts retained
by or paid to parties having superior rights to such proceeds, awards or other
payment) from such Asset Dispositions.

 

(2)               Prepayments from Equity Issuances. Promptly, but in no event
later than one (1) Business Day after receipt by the Borrower of the proceeds
from any issuance of Equity Interests, the Borrower shall prepay the Notes in an
amount equal to such proceeds, net of underwriting discounts and commissions and
other reasonable costs associated therewith.

 

(3)               Prepayments from the Issuance of Indebtedness. Promptly, but
in no event later than one (1) Business Day after receipt by the Borrower or any
of its Subsidiaries of the proceeds of the sale, issuance or incurrence of any
Indebtedness (other than Indebtedness permitted by Section 7.1), the Borrower
shall prepay the Notes in an amount equal to such proceeds, net of underwriting
discounts and commissions and other reasonable costs associated therewith.

 



16 

 

 

(4)               Prepayments upon a Liquidation Plan. If the board of directors
(or other applicable governing body) of the Borrower shall approve any plan for
the liquidation or other disposition of all or substantially all of the
Borrower’s assets, then the Borrower shall promptly, but in no event later than
one (1) Business Day after the approval of such plan (but prior to any such
liquidation or disposition), prepay the outstanding amount of the Notes and all
other Obligations hereunder.

 

(5)               Prepayments upon a Change in Control. If any Change in Control
is to occur, then not less than fifteen (15) days nor more than sixty (60) days
prior to the occurrence of such Change in Control, the Borrowers will notify
each holder of any Notes of such pending Change in Control and the date upon
which it is scheduled to occur. Upon such Change in Control, the Borrowers will
prepay all of the Notes of such holder or holders then outstanding. Each such
prepayment shall occur on the date upon which the Change in Control occurs.

 

(6)               Prepayments from Escrow Funds. If the Borrower or any of its
Subsidiaries receives any of the Escrow Funds (as defined in the TS Escrow
Agreement), the Borrower or such Subsidiary shall promptly (and in any event
within one (1) Business Day after receipt thereof) prepay the Obligations in an
amount equal to such Escrow Funds so received.

 

(7)               Excess Cash Flow. No later than five (5) Business Days after
the quarterly financial statements are required to be delivered pursuant to
Section 5.1(B) hereof, commencing with the Fiscal Quarter ending September 30,
2019, the Borrower shall prepay the Notes in an aggregate amount equal to the
Applicable ECF Percentage of Excess Cash Flow for such Fiscal Quarter. Such
payment shall be accompanied by a certificate signed by a Responsible Officer
and in form and substance satisfactory to the Agent, calculating Excess Cash
Flow for such Fiscal Quarter and the resulting mandatory prepayment due and
payable hereunder.

 

(8)               Pro-Rata Application. All prepayments pursuant to this Section
2.5(A) shall be applied to the Notes on a pro-rata basis and shall be subject to
the terms of the Amended and Restated Fee Letter.

 

(B)             Optional Prepayments and Repayments. The Borrower may, at its
option, prepay all or any part of the Notes at any time, and from time to time,
without penalty or premium. In the case of each optional prepayment, the
Borrower shall give at least two (2) days prior written notice thereof to each
holder of any Notes. Each such notice shall set forth: (a) the date fixed for
prepayment; (b) the aggregate principal amount of Notes to be prepaid on such
date; and (c) the aggregate principal amount of Notes held by such holder to be
prepaid on such date and the amount of accrued interest to be paid to such
holder on such date; provided that any such notice delivered by the Borrower may
state that such notice is conditioned upon the effectiveness and/or funding of
any such other credit facilities or debt or equity offering, or the occurrence
of any other event specified therein, in which case such notice may be revoked
by the Borrower or the date fixed for prepayment delayed, in each case by notice
to such holder on or prior to the date fixed for prepayment, if such condition
has not been satisfied. All prepayments pursuant to this Section 2.4(B) shall be
applied to the Notes on a pro-rata basis.

 



17 

 

 

(C)              Maturity; Accrued Interest; Surrender, etc. of Notes. In the
case of each prepayment of all or any part of any Note, the principal amount to
be prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such
date. Any Note prepaid in full shall be surrendered to the Borrower at its
principal place of business promptly following prepayment and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

 

2.5.          Purchase of Notes. The Borrower will not, and will not permit any
of its Affiliates to, directly or indirectly, purchase or otherwise acquire, or
offer to purchase or otherwise acquire, any outstanding Notes except by way of
payment or prepayment in accordance with the provisions of the Notes and this
Agreement.

 

2.6.          Payment on Non-Business Day. If any amount hereunder or under the
Notes shall become due on a day which is not a Business Day, such payment shall
be due on the next succeeding Business Day without including the additional
day(s) elapsed in the computation of the interest payable on such next
succeeding Business Day.

 

2.7.          Taxes.

 

(A)             No Deductions. Any and all payments or reimbursements made
hereunder shall be made free and clear of and without deduction for any and all
taxes, levies, imposts, deductions, charges or with the Borrower, and all
liabilities with respect thereto (all such taxes, levies, imposts, deductions,
charges or with the Borrower and all liabilities with respect thereto referred
to herein as “Tax Liabilities”; excluding, however, (i) Taxes imposed on or
measured by the net income (however denominated), franchise and branch profits
Taxes of any Purchaser or Agent by the jurisdiction under the laws of which
Agent or such Purchaser is organized or doing business or any political
subdivision thereof, (ii) Taxes imposed on or measured by the net income
(however denominated), franchise and branch profits Taxes of any Purchaser or
Agent by the jurisdiction of such Purchaser’s or Agent’s applicable lending
office (or relevant office for receiving payments from or on account of the
Borrower or making funds available to or for the benefit of the Borrower) or any
political subdivision, (iii) U.S. federal withholding Taxes that are (or would
be) required to be withheld on amounts payable to or for the account of any
Purchaser or Agent pursuant to a law in effect on the date on which (A) such
Purchaser acquires an interest in the Notes or such Agent becomes Agent or
(B) such Purchaser changes its office for receiving payments by or on account of
the Borrower or making funds available to or for the benefit of the Borrower,
except in each case to the extent that, pursuant to Section 2.7, amounts with
respect to such Taxes were payable either to such Agent or Purchaser’s
predecessor immediately before such Purchaser or Agent became a party hereto or
to such Agent or Purchaser immediately before it changed its office for
receiving payments by or on account of the Borrower or making funds available to
or for the benefit of the Borrower, (iv) Taxes attributable to such recipient’s
failure to comply with Section 2.7, (v) U.S. backup withholding Taxes,
(vi) Taxes imposed under FATCA on any Purchaser or Agent, (vii) Taxes imposed by
a jurisdiction as a result of any connection between the recipient and such
jurisdiction other than any connection arising solely from (and that would not
have existed but for) executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under or enforcing any Note
Document, (viii) Taxes resulting from the gross negligence or willful misconduct
of the Purchaser or Agent as determined by a court of competent jurisdiction in
a final non-appealable judgment and (ix) penalties, interest and additions to
Tax relating to any of the foregoing (all Taxes included in clauses (i) through
(ix), the “Excluded Taxes”, and together with the Tax Liabilities, the “Taxes”))
unless the applicable withholding agent is compelled by law to make payment
subject to such Tax Liabilities. If any applicable withholding agent shall be
required by law to deduct any such Tax Liabilities from or in respect of any sum
payable hereunder to Agent or any Purchaser, then the sum payable hereunder
shall be increased as may be necessary so that, after making all required
deductions, Agent or such Purchaser receives an amount equal to the sum it would
have received had no such deductions been made.

 



18 

 

 

(B)             Status of Purchasers. Any Purchaser that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Note Document shall deliver to Borrower and Agent, at the time or
times reasonably requested by Borrower or Agent, such properly completed and
executed documentation reasonably requested by Borrower or Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Purchaser, if reasonably requested by Borrower or
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrower or Agent as will enable Borrower or Agent to
determine whether or not such Purchaser is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth below in this paragraph
(B)) shall not be required if in the Purchaser’s reasonable judgment such
completion, execution or submission would subject such Purchaser to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Purchaser (it being understood that providing any
information currently required by any U.S. federal income tax withholding form
shall not be considered prejudicial to the position of a Purchaser).

 

19 

 



 



Without limiting the generality of the preceding paragraph, each Purchaser
organized under the laws of a jurisdiction outside the United States (a “Foreign
Purchaser”) as to which payments to be made under this Agreement are exempt from
United States withholding tax or are subject to United States withholding tax at
a reduced rate under an applicable statute or tax treaty shall provide to
Borrower and Agent (1) a properly completed and executed IRS Form W-8BEN,
W-8BEN-E or Form W-8ECI or other applicable form, certificate or document
prescribed by the IRS or reasonably requested by Agent or Borrower, certifying
as to such Foreign Purchaser’s entitlement to such exemption or reduced rate of
withholding with respect to payments to be made to such Foreign Purchaser under
this Agreement, and, in the case of a Foreign Purchaser claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the IRC, a
certificate, in a form reasonably acceptable to Borrower and Agent, showing such
Foreign Purchaser is not a “bank” within the meaning of Section 881(c)(3)(A) of
the IRC, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the IRC or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the IRC (a “Certificate of Exemption”). Prior to
becoming a Purchaser under this Agreement and within fifteen (15) days after a
reasonable written request of Borrower or Agent from time to time thereafter,
each Foreign Purchaser that becomes a Purchaser under this Agreement shall
provide a Certificate of Exemption to Borrower and Agent.

 

If a Foreign Purchaser is entitled to an exemption with respect to payments to
be made to such Foreign Purchaser under this Agreement (or to a reduced rate of
withholding) and does not provide the information in the preceding paragraph
establishing its entitlement to such exemption to Borrower and Agent within the
time periods set forth in the preceding paragraph, Note Parties shall withhold
taxes from payments to such Foreign Purchaser at the applicable statutory rates
and no Note Party shall be required to pay any additional amounts as a result of
such withholding; provided, however, that all such withholding shall cease at
such time that such Foreign Purchaser establishes its entitlement to such
exemption to Borrower and Agent.

 

Each Purchaser that is a “U.S. Person” within the meaning of Section 7701(a)(30)
of the IRC shall execute and deliver to the relevant Borrower and Agent, on or
prior to the date on which such Purchaser becomes a Purchaser under this
Agreement, and from time to time thereafter upon the request of Borrower or
Agent, two properly completed and duly signed original copies of Form W-9 or any
successor form that such Purchaser is entitled to provide at such time,
establishing an exemption from United States backup withholding requirements;
provided, however, that if a Purchaser is a disregarded entity for U.S. federal
income tax purposes, it shall provide the appropriate withholding form of its
owner (together with appropriate supporting documentation). The Borrower shall
not be required to pay additional amounts in respect of Taxes to any Purchaser
pursuant to this Section 2.7 to the extent that the obligation to pay such
additional amounts would not have arisen but for the failure of such Purchaser
to comply with this Section 2.7.

 

Each Purchaser shall, whenever a lapse in time or change in circumstances
renders such documentation expired, obsolete or inaccurate in any material
respect, deliver promptly to Borrower and Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify Borrower and Agent of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Note
Document to or for a Purchaser are not subject to withholding tax or are subject
to such tax at a rate reduced by an applicable tax treaty, Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
Applicable Law from such payments at the applicable statutory rate.

 

20 

 

 



Notwithstanding this Section 2.7, a Purchaser shall not be required to deliver
any form pursuant to this Section 2.7 that such Purchaser is not legally able to
deliver.

 

(C)              Withholding Taxes under FATCA. If a payment made to a Purchaser
under the Note Documents would be subject to withholding tax imposed by FATCA if
such Purchaser fails to comply with the applicable requirements of FATCA
(including the reporting requirements contained in Section 1471(b) or 1472(b) of
the IRC), such Purchaser shall deliver to Borrower and Agent (i) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller, and (ii) other documentation reasonably requested by Borrower and
Agent sufficient for Agent and Borrower to comply with their obligations under
FATCA and to determine that such Purchaser has complied with such applicable
reporting requirements; provided that if such Purchaser fails to provide any
documentation described in clause (i) or (ii) hereof, Borrower or Agent shall be
entitled to withhold all amounts required to comply with FATCA, by setoff or
otherwise. Each of Agent and Borrower shall provide notice to the other party in
the event Agent or Borrower, as applicable, reasonably determines that a
Purchaser (and/or any participant of such Purchaser) is not complying with the
requirements of FATCA (including the reporting requirements contained in Section
1471(b) or 1472(b) of the IRC, as applicable); provided that failure to provide
such notice shall not result in liability to either party. If, at any time,
Agent or Borrower reasonably believe that a Purchaser and/or its participant is
not complying with the requirements of FATCA (including the reporting
requirements contained in Section 1471(b) or 1472(b) of the IRC, as applicable),
Agent or Borrower may withhold all amounts required to comply with FATCA, by
setoff or otherwise.

 

(D)              Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any taxes as to which
it has been indemnified pursuant to this Section 2.7 (including by the payment
of additional amounts pursuant to this Section 2.7), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the taxes giving rise
to such refund), net of all out-of-pocket expenses (including taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (D) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other person.

 

(E)              Each party’s obligations under this Section 2.7 shall survive
the replacement of a Purchaser and the repayment, satisfaction or discharge of
all Obligations.

 



21 

 

 

SECTION 3.          CONDITIONS TO PURCHASE OF NOTES

 

3.1.          A&R Effective Date. The effectiveness of this Agreement and the
obligations of each Purchaser to purchase the Additional Notes on the A&R
Effective Date, are subject to satisfaction of all of the terms and conditions
set forth below, except to the extent that any of the following items are
permitted by the Agent in writing to be delivered by a date after the A&R
Effective Date:

 

(A)             Note Documents. Agent shall have received, in form and substance
reasonably satisfactory to Agent and the Purchasers, this Agreement, the Amended
and Restated Fee Letter, and the Confirmation and Ratification Agreement, and
all other Note Documents, each duly executed by the applicable parties thereto.

 

(B)             Security Interests. Agent shall have received satisfactory
evidence that all security interests and liens on the Collateral granted to
Agent for the benefit of Agent and the other Secured Parties pursuant to the
Security Documents or the other Note Documents have been duly perfected to the
extent such perfection is required hereunder or under any other Note Document.

 

(C)              Representations and Warranties. The representations and
warranties contained herein and in the other Note Documents shall be true and
correct in all material respects (or in all respects with respect to any
representation or warranty which by its terms is limited as to materiality, in
each case, after giving effect to such qualification) on and as of the A&R
Effective Date.

 

(D)             Fees. The Borrower shall have paid all fees due to Agent or any
Purchaser and payable on the A&R Effective Date, including, without limitation,
all fees payable under the Amended and Restated Fee Letter.

 

(E)              No Default. No event shall have occurred and be continuing or
would result from purchasing a Note that would constitute an Event of Default or
a Default.

 

(F)              Performance of Agreements. Each Note Party shall have performed
in all material respects all agreements and satisfied all conditions which any
Note Document provides shall be performed by it on or before the A&R Effective
Date.

 

(G)              No Prohibition. No order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport to enjoin or restrain Agent
or any Purchaser from purchasing any Notes.

 

(H)             Payment Direction Letter; Funds Flow Memorandum; Etc. Agent
shall have received a letter of direction from the Borrower directing where the
proceeds of the Additional Notes are to be made and attaching a funds-flow
memorandum setting forth the sources and uses of such proceeds.

 

(I)               Corporate Documents. Agent and Purchasers shall have customary
corporate resolutions, certificates and similar documents as the Agent or any
Purchasers shall reasonably require, which shall be, as applicable, certified by
the applicable Governmental Authority as of a recent date.

 



22 

 

 

(J)               ABG License. Agent and the Purchasers have received complete
copies of (i) the ABG License and (ii) the ABG-SI License (including, in each
case, all exhibits, schedules and disclosure letters referred to therein or
delivered pursuant thereto, if any) and all amendments thereto, waivers relating
thereto and other side letters or agreements affecting the terms thereof. Each
of the foregoing shall be in form and substance reasonably satisfactory to Agent
and the Purchasers and none of such documents and agreements shall have been
amended or supplemented, nor shall have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to, and approved in writing by, Agent and the
Purchasers. Each of the conditions precedent to the execution of the ABG License
to be executed on the A&R Effective Date shall have been satisfied to the
reasonable satisfaction of Agent and Purchasers, and not waived, except with the
consent of Agent and the Purchasers.

 

(K)             Other Documents. Agent and Purchasers shall have received such
other documents as Agent, any Purchaser or their respective counsel may have
reasonably requested.

 

SECTION 4.          REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS

 

To induce Agent and each Purchaser to enter into the Note Documents and to
purchase the Additional Notes and to amend and restate the Original Notes, each
Note Party represents, warrants and covenants to Agent and each Purchaser that:

 

4.1.          Organization, Powers, Capitalization.

 

(A)             Organization and Powers. The Borrower and each of its
Subsidiaries (i) is an entity duly organized, incorporated or established (as
the case may be), validly existing and, to the extent applicable, in good
standing under the laws of its jurisdiction of organization, incorporation or
establishment (as the case may be), (ii) is qualified to do business in all
states, provinces and other jurisdictions where such qualification is required
except where failure to be so qualified could not reasonably be expected to have
a Material Adverse Effect, and (iii) has all requisite power and authority to
(x) own and operate its properties, to carry on its business as now conducted
and proposed to be conducted and (y) to enter into each Note Document to which
it is a party.

 

(B)             Capitalization. The authorized capital stock or other Equity
Interests of the Borrower and the other Note Parties as of the date hereof is as
set forth on Schedule 4.1(B). As of the A&R Effective Date, the jurisdiction of
organization, incorporation or establishment (as the case may be), owner of
outstanding equity interests and percentage of outstanding equity interests held
by owner with respect to the Borrower and its Subsidiaries is as set forth on
Schedule 4.1(B) and Schedule 4.1(B) includes all preemptive or other outstanding
rights, options, warrants, conversion rights or similar agreements or
understandings for the purchase or acquisition from the Borrower or any of its
Subsidiaries of any shares of capital stock or other Equity Interests of any
such entity as of the A&R Effective Date. All issued and outstanding shares of
capital stock or other Equity Interests of Borrower and each Subsidiary is duly
authorized and validly issued, fully paid, non-assessable (if applicable), free
and clear of all Liens other than Permitted Encumbrances, and such Equity
Interests were issued in compliance with all applicable state, provincial,
federal and foreign laws concerning the issuance of securities.

 



23 

 

 

4.2.          Authorization of Borrowing, No Conflict.

 

(A)             Each Note Party has the power and authority to incur the
Obligations and to grant security interests in the Collateral.

 

(B)             On the A&R Effective Date, the execution, delivery and
performance of the Note Documents by each Note Party signatory thereto will have
been duly authorized by all necessary company and shareholder action.

 

(C)             The execution, delivery and performance by each Note Party of
each Note Document to which it is a party and the consummation of the
transactions contemplated by the Note Documents by each Note Party (i) do not
contravene any material Applicable Law or the corporate charter or bylaws or
other organizational documents of any Note Party, (ii)  will not result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of the Borrower or any of its Subsidiaries, other than
liens created by the Note Documents in favor of the Agent, and (iii) do not
require any approval of the interest holders of any Note Party or any approval
or consent of any Person under any material contractual obligation of any Note
Party, other than consents or approvals that have been obtained and that are
still in force and effect or that will be obtained after the date hereof to the
extent set forth in Schedule 5.8, or the failure of which to obtain would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(D)             The Note Documents are the legally valid and binding obligations
of the Note Parties party thereto, each enforceable against the Note Parties
party thereto in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

4.3.          Solvency. After giving effect to the Transactions, (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities (whether
subordinated, contingent or otherwise), (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay their debts and other
liabilities (whether subordinated, contingent or otherwise), on a consolidated
basis, as such debts and other liabilities become absolute and matured, (c) the
Borrower and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities (whether subordinated, contingent or otherwise), as such
liabilities become absolute and matured, and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.

 



24 

 

 

4.4.          Insurance. The Borrower and each of its Subsidiaries maintains and
shall continue to maintain adequate insurance policies and shall provide Agent
with evidence of such insurance coverage for liability, property damage, and
business interruption with respect to its business and properties against loss
or damage of the kinds customarily carried or maintained by corporations of
established reputation engaged in similar businesses and on such terms and in
such amounts reasonably acceptable to Agent. Each Note Party shall cause Agent
at all times to be named as lender loss payee and additional insured, as
applicable, on all insurance policies and shall insure that Agent receives
notice of cancellation with respect to all such insurance policies, in each case
pursuant to appropriate endorsements in form and substance reasonably
satisfactory to Agent and shall collaterally assign to Agent, for itself and on
behalf of the other Secured Parties, as security for the payment of the
Obligations all business interruption insurance of each Note Party. No written
notice of cancellation has been received with respect to such policies and each
Note Party is in compliance with all conditions contained in such policies, in
each case, except any such insurance policies that any Note Party is in the
process of extending, replacing or renewing in the ordinary course of business,
so long as there is no lapse in coverage during such period of extension,
replacement or renewal. Any proceeds received from any policies of insurance
relating to any Collateral shall be applied to the Obligations to the extent
required by Section 2.4(A)(1). Each Note Party shall provide Agent evidence of
the insurance coverage and of the assignments and endorsements required by this
Agreement promptly upon request by Agent. If the Borrower or any of its
Subsidiaries elects to change insurance carriers, policies or coverage amounts,
the Borrower shall notify Agent and provide Agent with evidence of the updated
insurance coverage and, in the case of a Note Party, of the assignments and
endorsements required by this Agreement. In the event any Note Party fails to
provide Agent with evidence of the insurance coverage required by this
Agreement, Agent may, but is not required to, purchase insurance at the Note
Parties’ expense to protect Agent’s and the Purchaser’s interests in the
Collateral, upon not less than five (5) Business Days’ notice to Borrower. Agent
will notify the Note Parties of such purchase within two (2) Business Days of
such purchase. This insurance may, but need not, protect the Note Parties’
interests. The coverage purchased by Agent may not pay any claim made by any
Note Party or any claim that is made against such Note Party in connection with
the Collateral. Note Parties may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence that each Note Party has obtained
insurance as required by this Agreement. If Agent purchases insurance for the
Collateral, Note Parties will be responsible for the costs of that insurance,
including interest thereon and other charges imposed on Agent in connection with
the placement of the insurance, until the effective date of the cancellation or
expiration of the insurance, and such costs may be added to the Obligations. The
costs of the insurance purchased by Agent may be more than the cost of insurance
Note Parties are able to obtain on its own.

 

4.5.          Compliance with Laws; Government Authorizations; Consents. Neither
the Borrower nor any of its Subsidiaries is in violation of any law, ordinance,
rule, regulation, order, policy, guideline or other requirement of (a) any
Governmental Authority in all jurisdictions in which the Borrower or any of its
Subsidiaries is now doing business, and (b) any Governmental Authority otherwise
having jurisdiction over the conduct of the Borrower or any of its Subsidiaries
or any of their respective businesses, or the ownership of any of their
respective properties, in any case, which violation would subject the Borrower
or any of its Subsidiaries, or any of their respective officers to criminal
liability could reasonably be expected to result in a material liability to the
Borrower and its Subsidiaries and no such violation has been alleged in writing.
The Borrower and each of its Subsidiaries will comply with the requirements of
all Applicable Laws, ordinances, rules, regulations, orders, policies,
guidelines or other requirements of (a) any Governmental Authority as now in
effect and which may be imposed in the future in all jurisdictions in which the
Borrower or any of its Subsidiaries is now doing business or may hereafter be
doing business, and (b) any government authority otherwise having jurisdiction
over the conduct of the Borrower or any of its Subsidiaries or any of their
respective businesses, or the ownership of any of its respective properties,
except to the extent the noncompliance with which could reasonably be expected
to result in a material liability to the Borrower and its Subsidiaries.

 



25 

 

 

4.6.           Governmental Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur indebtedness for borrowed money.

 

4.7.           Access to Accountants and Management. The Borrower, on behalf of
itself and each of its Subsidiaries, authorizes Agent and Purchasers to discuss
the financial condition and financial statements of the Borrower and its
Subsidiaries with Note Parties’ accountants upon reasonable notice to Note
Parties of its intention to do so, and authorizes Note Parties’ accountants to
respond to all of Agent’s and any Purchaser’s inquiries; provided however, Agent
and/or the Purchasers shall submit such inquiries to Borrower prior to
contacting any such representatives, and Borrower shall be present at all times
during any such discussions. Agent and each Purchaser may, confer at reasonable
times during normal business hours with the Borrower and its Subsidiaries’
senior management and key employees directly regarding the Borrower and its
Subsidiaries’ business, operations and financial condition.

 

4.8.          Inspection. Each Note Party shall, and the Borrower shall cause
each of its Subsidiaries to, permit Agent and any authorized representatives
designated by Agent to visit and inspect any of the properties of any Note Party
or any Subsidiary, including their financial and accounting records, and, in
conjunction with such inspection, to make copies and take extracts therefrom,
and to discuss their affairs, finances and business with their officers and the
Note Parties’ accountants, at such reasonable times during normal business
hours. If any of the properties, books or records of any Note Party or any
Subsidiary are in the possession of a third party, each of the Borrower and such
Subsidiary authorizes that third party to permit any Person designated by Agent
in writing or any agents thereof to have access to perform inspections or audits
and to respond to Agent’s request for information concerning such property,
books and records to the same extent as if such information was held by such
Note Party or Subsidiary.

 

4.9.           Control Agreements.

 

(A)             Within twenty (20) days after the Closing Date, each Note Party
shall cause each of its Deposit Accounts (other than Excluded Accounts), lockbox
accounts and securities accounts to be subject to a “springing” account control
agreement in form and substance reasonably satisfactory to Agent (a “Control
Agreement”). No Note Party will open any new Deposit Accounts, lockbox account
or securities account (other than “Excluded Accounts”) unless a Control
Agreement is entered into concurrently with the opening thereof.

 

(B)             All account debtors or other payment obligors of such Note Party
shall be directed to directly remit all payments on each Note Party’s Accounts
directly to a Deposit Account subject to a Control Agreement and each Note Party
will immediately deposit in a Deposit Account subject to a Control Agreement all
payments received from account debtors or other payments constituting proceeds
of Collateral received by such Note Party in the identical form in which such
payment was made, whether by cash or check.

 



26 

 

 

(C)             Agent agrees that it shall only be permitted to give
instructions or directions under any Control Agreement after the occurrence and
during the continuance of an Event of Default. In addition, if the Event of
Default giving rise to such instructions is cured or waived, as applicable, and
no other Event of Default exists at such time, Agent shall give notice to the
applicable bank canceling instructions provided in accordance with this Section
4.9.

 

(D)             Each Note Party hereby agrees that all payments made to any
Deposit Account, securities account or otherwise received by Agent and whether
on the Accounts or as proceeds of other Collateral or otherwise, in each case,
to the extent constituting Collateral, will be subject to the Lien of Agent, for
the benefit of itself and the other Secured Parties. If any Note Party, or any
of their respective Affiliates, employees, agents or any other Persons acting
for or in concert with such Note Party, shall receive any monies, checks, notes,
drafts or any other payments relating to and/or proceeds of any Note Party’s
Accounts or other Collateral, such Note Party or such Person shall hold such
instrument or funds in trust for Agent, and immediately upon receipt thereof,
shall remit the same or cause the same to be remitted, in kind, to a Deposit
Account subject to a Control Agreement and, if requested by Agent after the
occurrence and during the continuance of an Event of Default, to Agent at its
address set forth in Section 11.3 below.

 

4.10.         Payment of Taxes by Agent. If any of the Collateral includes a
charge for any Tax payable to any Governmental Authority, Agent is hereby
authorized (but in no event obligated) in its reasonable discretion and upon
reasonable prior notice to Borrower (so as to afford the Borrower the
opportunity to pay or contest such Tax) to pay the amount thereof to the proper
Governmental Authority for the account of any Note Party and to charge the Note
Party’s account therefore.

 

4.11.         Anti-Terrorism Laws; OFAC; FCPA.

 

(A)             Neither the Borrower nor any of its Subsidiaries is in violation
of any Anti-Terrorism Law or engages in any transaction that evades or avoids or
attempts to violate any of the Anti-Terrorism Laws.

 

(B)              Neither the Borrower nor any of its Subsidiaries is any of the
following (each a “Blocked Person”): (A) a Person that is prohibited pursuant to
any of the OFAC Sanctions Programs, including a Person named on OFAC’s list of
Specially Designated Nationals and Blocked Persons; (B) a Person that is owned
or controlled by, or that owns or controls any Person described in (A) above; or
(C) a Person with which any Purchaser is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law.

 

(C)             Neither the Borrower nor any of its Subsidiaries deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to any OFAC Sanctions Programs.

 

(D)             No part of the proceeds of the Notes will be used, directly or,
to the Borrower knowledge, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 



27 

 

 

4.12.        Security Documents. Except as otherwise contemplated hereby or
under any other Note Document, the provisions of the Security Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Security Documents, are effective to create in favor of the
Agent, for the benefit of the Secured Parties, a legal, valid, enforceable and
perfected Lien on all right, title and interest of the respective Note Parties
in the Collateral described therein. The Borrower and each Guarantor hereby each
(i) ratifies and confirms all of the terms and conditions of, and all of the
warranties and representations set forth in, the Note Documents and the Security
Documents, (ii) acknowledges and agrees that the Note Documents and Security
Documents remain in full force and effect, and (iii) acknowledges, confirms and
agrees that the Security Documents and any and all Collateral previously pledged
to the Agent, for the benefit of the Lenders, thereunder shall continue to
secure all of the Obligations from time to time outstanding under this Agreement
and the other Note Documents.

 

4.13.         Offer of Notes. Assuming (i) the Notes are issued, sold and
delivered under the circumstances contemplated by this Agreement and (ii) the
accuracy of the representations and warranties of Purchasers set forth in
Section 11.22(A) and their compliance with the agreements set forth herein and
therein, it is not necessary in connection with the offer, sale and delivery of
the Notes to Purchasers in the manner contemplated by this Agreement to register
the Notes under the Securities Act. No Note Party has, directly or indirectly,
offered, sold or solicited any offer to buy, and no Note Party will, directly or
indirectly, offer, sell or solicit any offer to buy, any security of a type or
in a manner which would be integrated with the sale of the Notes and require the
Notes to be registered under the Securities Act. None of the Note Parties, their
respective Affiliates or any Person acting on any of their behalf (other than
Purchasers, as to whom the Note Parties make no representation or warranty) has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Rule 502(c) under the Securities Act) in
connection with the offering of the Notes.

 

4.14.         Financial Condition.

 

(A)             All financial statements concerning the Borrower and its
Subsidiaries furnished by or on behalf of the Borrower or its Subsidiaries to
Agent or any Purchaser pursuant to this Agreement have been prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as disclosed therein) and, present fairly in all material respects the
financial condition of Persons covered thereby as at the dates thereof and the
results of their operations for the periods then ended. The Projections
represent the good faith estimate of Note Parties and their senior management,
as of the date such Projections are delivered concerning the most probable
course of their business as of the date such Projections are delivered, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

 

(B)              Since December 31, 2017, nothing has occurred that has had a
Material Adverse Effect.

 



28 

 

 

4.15.        Litigation; Adverse Facts. There are no judgments outstanding
against the Borrower or any of its Subsidiaries or affecting any property of the
Borrower or any of its Subsidiaries nor is there any action, charge, claim,
demand, suit, proceeding, petition, governmental investigation or arbitration
now pending or, to the knowledge of any Responsible Officer, threatened in
writing against or affecting the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries which would reasonably be
expected to result in any Material Adverse Effect.

 

4.16.        Payment of Taxes. Except as set forth on Schedule 4.16, all
material Tax returns and reports of the Borrower and its Subsidiaries required
to be filed by any of them have been timely filed and are complete and accurate
in all material respects. All material Taxes which are due and payable by the
Borrower and its Subsidiaries have been paid when due; provided that no such Tax
need be paid if the Borrower or such Subsidiary is contesting same in good faith
by appropriate proceedings promptly instituted and diligently conducted and if
the Borrower or such Subsidiary has established appropriate reserves as shall be
required in conformity with GAAP. As of the A&R Effective Date, none of the
income Tax returns of the Borrower or any of its Subsidiaries are under audit
and the Borrower or such Subsidiary shall promptly notify Agent in the event
that any of its or any of its Subsidiaries’ tax returns become the subject of an
audit. No Tax liens have been filed against the Borrower or any of its
Subsidiaries other than Permitted Encumbrances. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
Taxes are in accordance with GAAP.

 

4.17.         Disclosure. No representation or warranty of the Borrower, of any
other Note Party or made by (or on behalf of) any Subsidiary contained in this
Agreement, the financial statements, the other Note Documents, or any other
document, certificate or written statement furnished to Agent or any Purchaser
by or on behalf of any such Person for use in connection with the Note Documents
contains any untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances in which the
same were made. There is no material fact known to any Note Party as of the A&R
Effective Date that has had or could reasonably be expected to have a Material
Adverse Effect and that has not been disclosed herein or in such other
documents, certificates and statements furnished to Agent or any Purchaser for
use in connection with the transactions contemplated hereby.

 

SECTION 5.           REPORTING AND OTHER AFFIRMATIVE COVENANTS

 

Each Note Party covenants and agrees that so long as any of the Obligations
remain outstanding (other than contingent indemnification obligations to the
extent no claims giving rise thereto have been asserted by the Person entitled
thereto), each Note Party shall perform all covenants in this Section 5.

 

5.1.           Notices and Reports.

 

(A)             Annual Financial Statements. The Borrower shall furnish Agent
and the Purchasers within one hundred and twenty (120) days after the end of
each Fiscal Year of the Borrower commencing with the Fiscal Year ending December
31, 2019 and, with respect to the Fiscal Year ended December 31, 2018, as soon
as reasonably practicable, financial statements of the Borrower and its
Subsidiaries on a consolidated basis, in each case, including, but not limited
to, statements of income and stockholders’ equity and cash flow from the
beginning of the current Fiscal Year to the end of such Fiscal Year and the
balance sheet as at the end of such Fiscal Year, all prepared in accordance with
GAAP, and in reasonable detail and reported upon without qualification.

 



29 

 

 

(B)              Quarterly Financial Statements. The Borrower shall furnish
Agent and the Purchasers within sixty (60) days after the end of each Fiscal
Quarter commencing with the Fiscal Quarter ending September 30, 2019 and, with
respect to the Fiscal Quarters ended March 31, 2019 and ending June 30, 2019,
respectively, as soon as reasonably practicable after such sixty (60) day
period, an unaudited balance sheet and unaudited statements of stockholders’
equity, income and of cash flow of the Borrower and its Subsidiaries on a
consolidated and consolidating basis, in each case, reflecting results of
operations from the beginning of the Fiscal Year to the end of such Fiscal
Quarter and for such Fiscal Quarter, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to the business of the Note Parties. Each such balance sheet,
statements of income and cash flow shall set forth a comparison of the figures
for the current fiscal period and the current year-to-date with, in either case,
the figures for the same fiscal period and year-to-date period of the
immediately preceding Fiscal Year.

 

(C)              Monthly Financial Statements The Borrower shall furnish Agent
and the Purchasers within thirty (30) days after the end of the each Fiscal
Month commencing with the Fiscal Month ending June 30, 2019, an unaudited
balance sheet and unaudited statements of and stockholders’ equity, income and
of cash flow of the Borrower and its Subsidiaries on a consolidated and
consolidating basis, in each case, reflecting results of operations from the
beginning of the Fiscal Year to the end of such Fiscal Month and for such Fiscal
Month, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal and recurring year-end
adjustments that individually and in the aggregate are not material to the
business of the Note Parties. Each such balance sheet, statements of income and
cash flow referred shall set forth a comparison of the figures for the current
fiscal period and the current year-to-date with, in either case, the figures for
the same fiscal period and year-to-date period of the immediately preceding
Fiscal Year.

 

(D)             Projected Operating Budget. The Borrower shall furnish Agent and
the Purchasers, within forty-five (45) days (or such longer period as may be
agreed by the Requisite Purchaser) after the beginning of each Fiscal Year of
the Borrower commencing with the Fiscal Year ending December 31, 2020, a month
by month projected operating budget and cash flow of the Borrower and its
Subsidiaries on a consolidated and consolidating basis for such Fiscal Year
(including an income statement for each Fiscal Month and a balance sheet as at
the end of each Fiscal Month) (the “Projections”), such Projections to be
accompanied by a certificate signed by the chief financial officer, director of
finance, vice president of finance or other officer performing comparable
functions of Borrower to the effect that such projections have been prepared on
the basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

 



30 

 

 

(E)             Management Discussion and Analysis. Together with each delivery
of financial statements pursuant to Section 5.1(A) and Section 5.1(B), a
management discussion and analysis report, in reasonable detail, signed by a
Responsible Officer of the Borrower, describing the operations and financial
condition of the Note Parties and their Subsidiaries for such period and
summarizing all material variances from budgets submitted by Note Parties
pursuant to Section 5.1(D) hereof and a discussion and analysis by management
with respect to such variances.

 

(F)              Collateral Reports. If requested by Agent or the Purchasers,
the Borrower shall furnish such Persons: (a) accounts receivable agings and (b)
accounts payable agings.

 

(G)             Disclosure of Material Matters. Immediately upon learning
thereof, the Borrower shall report to Agent and the Purchasers all matters
materially and adversely affecting the value, enforceability or collectability
of any material portion of the Collateral.

 

(H)             Government Accounts. The Borrower shall notify Agent immediately
if greater than $250,000 of its Accounts arise out of contracts between any Note
Party and the United States, any state, or any department, agency or
instrumentality of any of them.

 

(I)              TS Acquisition. Concurrently with delivery of any notices to
any other party under the TS Acquisition Agreement, TS Escrow Agreement, or any
other TS Acquisition Document, the Note Party shall deliver a copy thereof to
the Agent. Promptly upon receipt of any notice from any other party under the TS
Acquisition Agreement, TS Escrow Agreement, or any other TS Acquisition
Document, the Note Party shall deliver a copy thereof to the Agent.

 

(J)               ABG License. Concurrently with delivery of any notices to any
other party under the ABG License, the Note Parties shall deliver a copy thereof
to the Agent. Promptly upon receipt of any notice from any other party under the
ABG License, the Note Parties shall deliver a copy thereof to the Agent.
Concurrently with delivery, and promptly upon receipt, copies of any Reports (as
defined in the ABG License) delivered by or received by, as applicable, any Note
Party. Promptly after the Borrower knows that a material breach or default has
occurred under the ABG License, the Note Parties shall deliver a notice thereof
to the Agent, which notice shall include a description of such default or breach
and the consequences thereof under the ABG License.

 

(K)             Material Occurrences. The Borrower shall promptly notify Agent
and Purchasers in writing upon the occurrence of (a) any Event of Default or
Default with such notice stating that it is a “Notice of Default”; (b) any
event, development or circumstance whereby any financial statements or other
reports furnished to Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied, the financial condition or operating
results of the Borrower and its Subsidiaries or any Note Party as of the date of
such statements; (c) each and every default by any Note Party or any Subsidiary
which might result in the acceleration of the maturity of any Indebtedness
having an outstanding principal amount in excess of $500,000 individually or
$1,000,000 in the aggregate, including the names and addresses of the holders of
such Indebtedness with respect to which there is a default existing or with
respect to which the maturity has been or could be accelerated, and the amount
of such Indebtedness; and (d) any other development in the business or affairs
of any Note Party or any Subsidiary which could reasonably be expected to have a
Material Adverse Effect; in each case describing the nature thereof and the
action such Note Party or such Subsidiary propose to take with respect thereto.

 



31 

 

 

(L)             Litigation. The Borrower shall promptly notify Agent and the
Purchasers in writing of any litigation, suit or administrative proceeding
affecting the Borrower or any of its Subsidiaries, whether or not the claim is
covered by insurance, and of any suit or administrative proceeding, (i) in which
the amount of damages claimed is in excess of $500,000 individually or
$1,000,000 in the aggregate, (ii) in which injunctive or similar relief is
sought and which, if adversely determined, could reasonably be expected to have
a Material Adverse Effect, or (iii) in which the relief sought is an injunction
or other stay of the performance of this Agreement or any other Note Document.

 

(M)            Default Notices. The Borrower shall promptly notify Agent and the
Purchasers in writing of any “default” or “event of default” under any of the
documents governing the Sallyport Indebtedness or any Subordinated Indebtedness.

 

(N)             Other Reports. The Borrower shall furnish Agent and the
Purchasers as soon as available, but in any event within five (5) days after the
issuance thereof, with (i) copies of all material notices sent to or from the
holders of the Sallyport Indebtedness, the Subordinated Debentures or any other
holders of Indebtedness, (ii) copies of all reports as the Borrower or any of
its Subsidiaries shall send to its board of directors or any committees thereof,
(iii) copies of all reports and material returns as the Borrower or any of its
Subsidiaries shall send to its members or stockholders.

 

(O)            Additional Information. The Borrower shall furnish Agent and
Purchases with such additional information as Agent or any Purchaser shall
reasonably request in order to enable Agent to determine whether the terms,
covenants, provisions and conditions of this Agreement have been complied with
by the Borrower and its Subsidiaries.

 

(P)             SEC Filings. Promptly upon transmission thereof, the Borrower
shall furnish to Agent copies of all registration statements (without exhibits)
and all reports, if any, which it files with the SEC (or any Governmental
Authority or agency succeeding to the functions of the SEC).

 

(Q)            Notice of Suits, Adverse Events. The Borrower shall furnish Agent
with prompt notice of (i) any lapse or other termination of any consent issued
to the Borrower or any of its Subsidiaries by any Governmental Authority or any
other Person that is material to the operation of the Borrower or any of its
Subsidiaries’ business; (ii) any refusal by any Governmental Authority or any
other Person to renew or extend any such consent; (iii) copies of any periodic
or special reports filed by the Borrower or any of its Subsidiaries with any
Governmental Authority or Person, if such reports indicate any material change
in the business, operations, affairs or condition of the Borrower or any of its
Subsidiaries, or if copies thereof are requested by Agent or any Purchaser, and
(iv) copies of any material notices and other communications from any
Governmental Authority or Person which specifically relate to the Borrower or
any of its Subsidiaries, in each case, unless such lapse, termination, refusal,
report or communication could not reasonably be expected to have a Material
Adverse Effect.

 



32 

 

 

(R)              ERISA Notices and Requests. The Borrower shall furnish Agent
with prompt written notice in the event of any of the following, in each case,
if a Responsible Officer knows that the event has occurred and the event would
have a Material Adverse Effect on the Borrower and its Subsidiaries: (i) a
Termination Event has occurred, together with a written statement describing
such Termination Event and the action, if any, which the Borrower, a Subsidiary
Guarantor or any ERISA Affiliate has taken, is taking, or proposes to take with
respect thereto and, when known by a Responsible Officer, any action taken or
threatened by the IRS, Department of Labor or PBGC with respect thereto; (ii) a
non-exempt prohibited transaction (as defined in Sections 406 of ERISA and 4975
of the IRC) has occurred with respect to an Employee Benefit Plan, together with
a written statement describing such transaction and the action which the
Borrower, such Subsidiary Guarantor or any ERISA Affiliate has taken, is taking
or proposes to take with respect thereto; (iii) a funding waiver request has
been filed with respect to any Pension Benefit Plan, together with all
communications received by the Borrower, any Subsidiary Guarantor or any ERISA
Affiliate with respect to such request; (iv) the Borrower or any Subsidiary
Guarantor shall receive from the PBGC a notice of intention to terminate a
Pension Benefit Plan or to have a trustee appointed to administer a Pension
Benefit Plan, together with copies of each such notice; (v) the Borrower or any
of its Subsidiaries has received a notice imposing withdrawal liability on the
Borrower or any of its Subsidiaries, together with copies of each such notice;
(vi) the Borrower, any Subsidiary Guarantor or any ERISA Affiliate has failed to
make a required installment or any other required payment under Section 412 of
the IRC on or before the due date for such installment or payment; or (vii) (a)
a Multiemployer Plan has been terminated, or (b) the PBGC has instituted
proceedings under Section 4042 of ERISA to terminate a Multiemployer Plan.

 

(S)              Additional Documents. The Borrower shall execute and deliver to
Agent, upon request, such documents and agreements as Agent may, from time to
time, reasonably request to carry out the purposes, terms or conditions of this
Agreement.

 

(T)              Insurance Report. As soon as practicable and in any event
within thirty (30) days (or such longer period as Agent may agree) of the last
day of each Fiscal Year, the Borrower shall furnish Agent a report in form and
substance reasonably satisfactory to Agent outlining all material insurance
coverage maintained as of the date of such report by Note Parties and all
material insurance coverage planned to be maintained by Note Parties in the
immediately succeeding Fiscal Year.

 

(U)             Accountants. Promptly upon receipt thereof, the Borrower shall
furnish to Agent a copy of each other report submitted to the Borrower or any
Subsidiary by independent accountants in connection with any annual, interim or
special audit made by them of the books of the Borrower or any Subsidiary.

 

Notwithstanding anything herein to the contrary, at any time the Agent so
directs the Note Parties, no Note Party shall deliver to the Agent or any
Purchaser the annual financial statements, quarterly financial statements,
monthly financial statements, any other statements or reports, and/or other
material non-public information required to be delivered hereunder.

 

5.2.          Beneficial Ownership. At any time or from time to time upon the
request of Agent, each Note Party will, at its expense, promptly provide
Purchasers with any information and documentation reasonably requested for
purposes of compliance with the Beneficial Ownership Regulation or other
applicable anti-money laundering laws under 31 U.S.C. 5318(h) and its
implementing regulations.

 



33 

 

 

5.3.           Real Estate Mortgages and Filings. Within 90 days (or such longer
period as Agent may agree) after the acquisition by any Note Party of any
fee-owned property (together with fixtures thereon) located in the United States
of America that is owned by any Note Party with a fair market value (as
reasonably determined by Borrower) that exceeds $500,000, the Note Parties will
deliver such documents as the Agent may reasonably request to perfect the
Agent’s security interest in such real property and other documents reasonably
related thereto, including, without limitation, mortgages, title insurance,
surveys, legal opinions, and fixture filings.

 

5.4.           Use of Proceeds and Margin Security.

 

(A)             The Borrower will only use the proceeds of the Original Notes as
follows: (i) $16,500,000 of such proceeds will be deposited with Citibank, N.A.
pursuant to the TS Escrow Agreement to be used as the consideration for the TS
Acquisition, (ii) $1,135,000 of such proceeds will be used to pay fees and
expenses associated with the Transactions, and (iii) the remainder will be used
for general corporate purposes of the Borrower. The Borrower shall use the
proceeds of all Original Notes for proper business purposes consistent with all
Applicable Laws, statutes, rules and regulations.

 

(B)             The Borrower will only use the proceeds of the Additional Notes
as follows: (i) $45,000,000 of such proceeds will be used to finance the license
fee under the ABG License, and (ii) the remainder will be used to pay fees and
expenses associated with the ABG License and related transactions and for
general corporate purposes of the Borrower. The Borrower shall use the proceeds
of all Additional Notes for proper business purposes consistent with all
Applicable Laws, statutes, rules and regulations.

 

(C)              No portion of the proceeds of any Note shall be used for the
purpose of purchasing or carrying margin stock within the meaning of Regulation
U, or in any manner that might cause the borrowing or the application of such
proceeds to violate Regulation T or Regulation X or any other regulation of the
Board of Governors of the Federal Reserve System or to violate the Exchange Act.

 

5.5.           Maintenance of Properties and Existence. The Note Parties shall,
and shall cause their respective Subsidiaries to, maintain and preserve all of
their respective material properties (including as relates to Intellectual
Property) which are necessary or useful in the proper conduct of their business
in good working order and condition, ordinary wear and tear excepted and make or
cause to be made all appropriate repairs, renewals and replacements thereof, and
comply at all times with the provisions of all material leases to which it is a
party as lessee, so as to prevent any loss or forfeiture thereof or thereunder.
Each Note Party will and shall cause each of its Subsidiaries to (i) maintain
and preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, and (ii) maintain rights, privileges, permits,
licenses, authorizations and approvals, and become or remain duly qualified and
in good standing in each jurisdiction in which the character of the properties
owned or leased by such Note Party or in which the transaction of its business
makes such qualification necessary, in each case under this clause (ii), except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 



34 

 

 

5.6.           Additional Guarantors; Collateral; Further Assurances.

 

(A)             The Borrower shall promptly notify the Agent when, and provide
evidence satisfactory to the Agent that, the conditions to the consummation of
the TS Acquisition (including the requisite stockholder consent) have been
satisfied. Substantially concurrently with the consummation of the TS
Acquisition, the Borrower shall cause TheStreet (as the surviving entity in such
merger) to become a Guarantor hereunder and cause TheStreet to execute and
deliver (x) a joinder agreement in form and substance satisfactory to Agent,
(y) each document that would have been required by Section 3.1 to be delivered
to Agent with respect to such Subsidiary had such Subsidiary been a Guarantor on
the A&R Effective Date, and (z) such other documents as Agent may reasonably
request, all such documents to be in form and substance reasonably satisfactory
to Agent and the Requisite Purchasers.

 

(B)              Without limiting the foregoing clause (A), it is the intent of
the parties that Maven Media Brands, LLC, a Delaware limited liability company,
and any other Subsidiary that is established, created or acquired by the
Borrower or any other Note Party after the A&R Effective Date become a Guarantor
hereunder. Note Parties shall cause any such Subsidiary to become a Guarantor
hereunder concurrently with the creation or acquisition thereof and shall cause
such Subsidiary to execute and deliver (x) a joinder agreement in form and
substance satisfactory to Agent, (y) each document that would have been required
by Section 3.1 to be delivered to Agent with respect to such Subsidiary had such
wholly-owned Subsidiary been a Guarantor on the A&R Effective Date, and (z) such
other documents as Agent may reasonably request, including opinions of counsel,
all such documents to be in form and substance reasonably satisfactory to Agent
and the Requisite Purchasers.

 

(C)              The Note Parties acknowledge that it is their intention to
provide Agent with a Lien on all of the Collateral, subject only to Liens
permitted hereunder. The Note Parties shall from time to time promptly notify
Agent of the acquisition by any Note Party of any material property constituting
Collateral in which Agent does not then hold a perfected Lien, or the creation
or existence of any such property constituting Collateral, and such Person
shall, upon request by Agent, promptly, and in any event within 5 days of such
request, execute and deliver to Agent or cause to be executed and delivered to
Agent pledge agreements, security agreements, or other like agreements with
respect to such property, together with such other documents, certificates,
opinions of counsel and the like as Agent shall reasonably request in connection
therewith, in form and substance reasonably satisfactory to Agent, such that
Agent shall receive valid and perfected Liens with respect to Collateral on all
such property constituting Collateral. In addition, in the event that any Note
Party files or acquires any ownership interest in any Trademarks, Copyrights, or
Patents (each as defined in the applicable Security Document) filed or
registered with the U.S. Patent and Trademark Office or U.S. Copyright Office,
in each case that is material to the business of the Note Parties, then such
Note Party shall notify Agent promptly in writing within 30 days of such notice
(or such longer period as Agent may agree) and shall execute, or cause the
execution of a security agreement and other documents with respect thereto in
form and substance reasonably satisfactory to Agent.

 



35 

 

 

(D)             Without limiting the foregoing, the Note Parties shall (and,
subject to the extent applicable hereinafter set forth, shall cause each of
their Subsidiaries to) take such additional actions and execute such documents
as the Agent or Requisite Purchasers may reasonably require from time to time in
order to carry out more effectively the purposes of this Agreement or any other
Note Document.

 

5.7.           Investment Banker. The Borrower agrees that the Borrower shall
retain B. Riley as the Borrower’s exclusive investment banker in connection with
any effort by the Borrower to issue Equity Interests or borrow money or to enter
into any merger, sale or acquisition transaction so long as such engagement is
on commercial terms substantially consistent with those in the investment
banking industry required by firms of similar scope of operations in the United
States.

 

5.8.           Post-Closing Obligations. The Borrower shall deliver, or cause to
be delivered, the agreements, instruments and other documents set forth on
Schedule 5.8 within the applicable time periods specified therein or in each
case, such later date as may be agreed by the Agent in its sole discretion.

 

SECTION 6.           [RESERVED]

 

SECTION 7.           NEGATIVE COVENANTS

 

Each Note Party covenants and agrees that so long as any of the Obligations
remain outstanding (other than contingent indemnification obligations to the
extent no claims giving rise thereto have been asserted by the Person entitled
thereto), such Note Party shall not, and will not permit any of its Subsidiaries
to, violate any of the covenants set forth in this Section 7.

 

7.1.           Indebtedness and Liabilities. No Note Party will, or will permit
any Subsidiary to, directly or indirectly create, incur, assume, guaranty, or
otherwise become or remain directly or indirectly liable, on a fixed or
contingent basis, with respect to any Indebtedness except:

 

(A)              the Obligations;

 

(B)              Indebtedness existing on the A&R Effective Date and identified
on Schedule 7.1, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement, and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof, taken as a whole, are not less
favorable to the obligor thereon than the Indebtedness being refinanced or
extended, and the weighted average life to maturity thereof is greater than or
equal to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (x) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, or (y) exceed
in a principal amount the Indebtedness being renewed, extended or refinanced
(plus an amount equal to any unpaid accrued interest and premiums thereunder and
other fees and expenses incurred in connection with such refinancing or
extension);

 

(C)              Indebtedness in the form of guarantees permitted by Section
7.2;

 



36 

 

 

(D)             Indebtedness consisting of customer deposits received by a Note
Party or any Subsidiary in the ordinary course of business;

 

(E)              Indebtedness consisting of intercompany loans permitted by
Section 7.4;

 

(F)              subject to Section 5.8, Indebtedness of the Borrower arising
under the Sallyport Indebtedness Documents in an aggregate principal amount not
to exceed $3,500,000;

 

(G)             subject to Section 5.8, Indebtedness of the Borrower arising
under the Subordinated Debentures in an aggregate principal amount of
$15,205,528, less any principal payments of such Indebtedness made on or after
the date hereof;

 

(H)             Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within ten (10) Business Days after its incurrence.

 

7.2.           Guarantees. Neither any Note Party nor any of its Subsidiaries
will guaranty, endorse, or otherwise in any way become or be responsible for any
obligations of any other Person, whether directly or indirectly by agreement to
purchase the indebtedness of any other Person or through the purchase of goods,
supplies or services, or maintenance of working capital or other balance sheet
covenants or conditions, or by way of stock purchase, capital contribution,
advance or loan for the purpose of paying or discharging any indebtedness or
obligation of such other Person or otherwise, except:

 

(A)              as provided under the Note Documents;

 

(B)              for endorsements of instruments or items of payment for
collection in the ordinary course of business;

 

(C)              guarantees by Note Parties of the obligations of other Note
Parties;

 

(D)              guarantees existing as of the A&R Effective Date and listed in
Schedule 7.2(D), including extension and renewals thereof which do not increase
the amount of such guarantees as of the date of such extension or renewal (plus
an amount equal to any unpaid accrued interest and premiums thereunder and other
fees and expenses incurred in connection with such refinancing or extension);

 

(E)              guarantees incurred in the ordinary course of business with
respect to leases and other obligations not constituting Indebtedness; and

 

(F)              guarantees arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with acquisitions permitted
hereunder and (ii) purchasers in connection with dispositions permitted
hereunder.

 



37 

 

 

7.3.           Transfers, Liens and Related Matters.

 

(A)             Transfers. No Note Party will, or will permit any of its
Subsidiaries to, sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to any of the Collateral or the
assets of any Note Party or any of its Subsidiaries, except:

 

(1)               dispositions of Inventory in the ordinary course of business;

 

(2)               dispositions of cash in the ordinary course of business;

 

(3)               dispositions of (i) obsolete or worn out property and assets
in the ordinary course of business, or (ii) property or assets no longer used or
useful in the conduct of the business of the Borrower or its Subsidiaries;

 

(4)               licenses, sublicenses, leases or subleases (excluding
Intellectual Property license) granted to third parties in the ordinary course
of business and not materially interfering with the business of the Borrower and
any of its Subsidiaries;

 

(5)               licensing or sublicensing on a non-exclusive basis of
Intellectual Property in the ordinary course of business;

 

(6)               the factoring and sale of receivables in the ordinary course
of business consistent with past practice; and

 

(7)               dispositions from any Note Party to any other Note Party;

 

provided however, no dispositions of Intellectual Property made to any Person
(other than a Note Party) shall constitute a disposition permitted hereunder
unless such disposition is subject to a non-exclusive royalty-free license of
such Intellectual Property in favor of the Agent for use in connection with the
exercise of rights and remedies of the Secured Parties under the Note Documents
in respect of the Collateral, which license shall be substantially similar to
the license described in Section 7.5(c) of the Security Agreement (or otherwise
reasonably satisfactory to the Agent and the Requisite Purchasers).

 

(B)              Liens. Except for Permitted Encumbrances, no Note Party will,
or will permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien on or with respect to any of the Collateral
or any other assets or any proceeds, income or profits therefrom.

 

(C)              No Negative Pledges. No Note Party will, or will permit any of
its Subsidiaries to enter into or assume any agreement (other than (i) the Note
Documents, (ii) the Sallyport Indebtedness Documents, (iii) the Subordinated
Debentures, and (iv) any instrument or other document evidencing a Permitted
Encumbrance (or the Indebtedness secured thereby) restricting on customary terms
the transfer of any property or assets subject to such Permitted Encumbrance)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired.

 



38 

 

 

(D)              No Restrictions on Subsidiary Distributions to Note Parties. No
Note Party will, or will permit any of its Subsidiaries to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to directly or indirectly: (i) pay dividends or make any other
distribution on any of such Subsidiary’s Equity Interests owned by a Note Party;
(ii) pay any indebtedness owed to a Note Party; (iii) make loans or advances to
a Note Party; or (iv) transfer any of its property or assets to a Note Party;
provided that the foregoing shall not apply to:

 

(1)               restrictions and conditions imposed by Applicable Law;

 

(2)               restrictions and conditions under the Note Documents;

 

(3)               restrictions and conditions existing on the A&R Effective Date
and listed on Schedule 7.3(D) and any extensions, renewals, refinancings,
replacements, refundings, or modifications thereon (so long as any such
extensions, renewals, refinancings, replacements, refundings, or modifications
do not make any restriction or condition less favorable to the Borrower or any
of its Subsidiaries in any material respect);

 

(4)               restrictions and conditions imposed by organizational
documents as of the A&R Effective Date;

 

(5)               customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale and pertaining only to
such Subsidiary; provided that such sale is permitted hereunder;

 

(6)              customary restrictions and conditions contained in agreements
relating to a disposition of assets permitted by this agreement;

 

(7)               restrictions and conditions that were binding on a Subsidiary
or assets at the time such Subsidiary or assets were acquired, so long as such
restrictions and conditions were not entered into in contemplation of this
provision;

 

(8)               customary restrictions or conditions imposed by an agreement
governing Indebtedness permitted hereunder; and

 

(9)               customary provisions in leases, licenses and other agreements
restricting subletting, sublicensing or assignments, including the granting of a
Lien.

 

7.4.           Investments and Loans. No Note Party will, or will permit any of
its Subsidiaries to, make or permit to exist investments in or loans to any
other Person, except:

 

(A)             loans and advances to employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business in an
aggregate outstanding amount not in excess of $50,000 at any time;

 

(B)              loans and investments by a Note Party to or in another Note
Party;

 

39 

 



 



(C)              loans and investments by Subsidiaries that are not Note Parties
to or in other Subsidiaries that are not Note Parties;

 

(D)             Restricted Junior Payments permitted under Section 7.5 that
constitute investments;

 

(E)              loans and investments existing on the A&R Effective Date and
set forth on Schedule 7.4(E);

 

(F)              the TS Acquisition;

 

(G)              the creation of wholly-owned Subsidiaries, subject to
compliance with the terms of Sections 5.6; and

 

(H)             other investments in an outstanding amount not to exceed
$100,000 in the aggregate at any time.

 

provided however, with respect to any investment consisting of Intellectual
Property, such investment of Intellectual Property in any Person (other than a
Note Party) shall not constitute an investment permitted hereunder unless such
investment is subject to a non-exclusive royalty-free license of such
Intellectual Property in favor of the Agent for use in connection with the
exercise of rights and remedies of the Secured Parties under the Note Documents
in respect of the Collateral, which license shall be substantially similar to
the license described in Section 7.5(c) of the Security Agreement (or otherwise
reasonably satisfactory to the Agent and the Requisite Purchasers).

 

7.5.           Restricted Junior Payments. No Note Party will directly or
indirectly declare, order, pay, make or set apart any sum for any Restricted
Junior Payment, except that:

 

(A)             Note Parties and their Subsidiaries may make distributions to
Note Parties;

 

(B)             The Borrower may, and the other Note Parties and their
Subsidiaries may make distributions to the Borrower to allow the Borrower to,
repurchase its (or its direct or indirect parent) Equity Interests from
directors, executive officers, members of management or employees of the
Borrower and its Subsidiaries upon the death, disability, retirement or
termination of such directors, executive officers, members of management or
employees, so long as no Default or Event of Default is then existing or would
be created thereby and the aggregate amount of cash expended by the Borrower
does not exceed $10,000 in the aggregate after the A&R Effective Date;

 

(C)              Note Parties and their Subsidiaries may make payments of
interest and principal with respect to intercompany indebtedness incurred from a
Note Party;

  

(D)             Subsidiaries that are not Note Parties may make payments of
interest and principal with respect to intercompany indebtedness incurred from
another Subsidiary that is not a Note Party;

 



40 

 

 

(E)              Note Parties and their Subsidiaries may make payments permitted
by Section 7.8(B); and

 

(F)              Note Parties may make payments of principal, interest and other
amounts with respect to Subordinated Indebtedness to the extent expressly
permitted under the terms of the applicable Subordination Agreement.

 

7.6.           Restriction on Fundamental Changes. No Note Party will, or will
permit any of its Subsidiaries to:

 

(A)             enter into any transaction of merger or consolidation;

 

(B)              liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution); and

 

(C)              except as permitted by Section 7.3, convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
Equity Interests of any of its Subsidiaries, whether now owned or hereafter
acquired,

 

provided, however, with respect to each of the foregoing clauses (A), (B) and
(C):

 

(x)               (i) Note Parties may merge with and into each other and/or
into the Borrower, so long as, in the case of a merger with the Borrower,
Borrower is the surviving entity, or (ii) Note Parties (other than the Borrower)
may convey all or substantially all of their assets to each other or to the
Borrower, or (iii) Note Parties (other than the Borrower) may liquidate, wind-up
or dissolve, so long as any assets of such Note Party are transferred to another
Note Party; and

 

(y)              TST AcquisitionCo may merge with TheStreet in connection with
the TS Acquisition, subject to compliance with Section 5.6(A).

 

7.7.           Division. Notwithstanding anything herein or any other Note
Document to the contrary, no Note Party that is a limited liability company may
divide itself into two or more limited liability companies or series thereof
(pursuant to a “plan of division” as contemplated under the Delaware Limited
Liability Company Act or otherwise) without the prior written consent of the
Agent.

 

7.8.           Transactions with Affiliates. Except as expressly permitted by
Section 7.5, no Note Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower; provided, however,
that the Note Parties and their Subsidiaries may enter into or permit to exist
any such transaction if the terms of such transaction are not less favorable to
such Note Party or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not an Affiliate; provided further
that the foregoing restrictions shall not apply to:

 







41 

 

 

(A)             any transaction among any two or more Note Parties;

 

(B)              reasonable and customary fees paid to members of the board of
directors (or similar governing body) of the Note Parties and their Subsidiaries
that are not employees of any of the Note Parties or their Subsidiaries; and

 

(C)              transactions described in Schedule 7.8.

 

7.9.           Conduct of Business. From and after the A&R Effective Date, the
Borrower will not, and will not permit any of its Subsidiaries to, engage in any
business other than businesses of the type engaged in by the Borrower and its
Subsidiaries on the A&R Effective Date and the TheStreet on the A&R Effective
Date, and, in either case, other businesses reasonably related thereto.

 

7.10.         Tax Consolidations. No Note Party will file or consent to the
filing of any consolidated income tax return with any Person other than the
Borrower, the Note Parties and their Subsidiaries unless required by Applicable
Law.

 

7.11.         TS Acquisition Documents. No Note Party will amend, modify or
change the terms of any TS Acquisition Document without the prior written
consent of the Agent. No Note Party will deliver any Joint Release Instruction
under (and as defined in) the TS Escrow Agreement without the prior written
consent of the Agent; provided however, in the event that such Joint Release
Instructions are being delivered to release the escrowed funds solely to pay the
consideration under the TS Acquisition Agreement after the occurrence of the
Effective Time pursuant to (and as defined in) the TS Acquisition Agreement, (i)
the prior written consent of the Agent shall not be required to deliver such
Joint Release Escrow Instructions and (ii) the Borrower shall promptly deliver a
copy of such Joint Release Escrow Instructions to the Agent.

 

7.12.        Changes to Indebtedness Documents. No Note Party will amend, modify
or change the terms of any Subordinated Indebtedness Document or the Sallyport
Indebtedness Documents without the prior written consent of the Agent.

 

7.13.         Sales and Lease-Backs. No Note Party shall, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Note Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or any of its Subsidiaries), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by such Note Party (other than the Borrower or any of its
Subsidiaries) in connection with such lease.

 

7.14.         Anti-Terrorism Laws. No Note Party shall, nor shall any Note Party
permit any Subsidiary or any Person that, directly or indirectly, is in control
of a Note Party to:

 

(A)             conduct any business or engage in any transaction or dealing
with any Blocked Person, including the making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person;

 

(B)             deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order No.
13224;

 



42 

 

 

(C)              engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in the Executive Order No. 13224, the USA
PATRIOT Act, or any other Anti-Terrorism Law. The Note Parties shall deliver to
the Purchasers any certification or other evidence requested from time to time
by any Purchaser in its sole discretion, confirming such Note Party’s compliance
with this Section; or

 

(D)             become (including by virtue of being owned or controlled by a
Blocked Person), own or control a Blocked Person or any Person that is the
target of sanctions imposed by the United Nations or the European Union
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person.

 

7.15.         Trading with the Enemy Act. No Note Party shall, nor shall any
Note Party permit any Subsidiary or any Person that, directly or indirectly, is
in control of a Note Party to engage in any business or activity in violation of
the Trading with the Enemy Act.

 

7.16.         Fiscal Year. No Note Party will change its Fiscal Year, unless
approved in writing by Agent.

 

7.17.         ABG License. No Note Party will amend, modify or change the terms
of the ABG License or the other documents related thereto in any material
respect without the prior written consent of the Agent.

 

SECTION 8.            DEFAULT, RIGHTS AND REMEDIES

 

8.1.           Event of Default. “Event of Default” means the occurrence or
existence of any one or more of the following:

 

(A)             Payment. Failure to pay any amount of principal, interest, fees,
or any other amount payable hereunder or pursuant to any other Note Document
after the same shall become due; or

 

(B)            Breach of Warranty. Any representation, warranty, certification
or other statement made by any Note Party in any Note Document or in any
statement or certificate at any time given by such Person in writing pursuant or
in connection with any Note Document is false in any material respect on the
date made (without duplication of other materiality qualifiers contained
therein); or

 

(C)              Breach of Certain Provisions. Failure of any Note Party to
perform or comply with any term or condition contained in Section 5.1, Section
5.4, Section 5.5 (with respect to each Note Party’s corporate existence only),
Section 5.6, Section 5.7, Section 5.8, or Section 7; or

 

(D)             Other Defaults Under Note Documents. The Borrower or any of its
Subsidiaries defaults in the performance of or compliance with any term
contained in this Agreement other than those otherwise set forth in this Section
8.1, or defaults in the performance of or compliance with any term contained in
any other Note Document and such default, in any such case, is not remedied
within ten (10) days; or

 



43 

 

 

(E)              Default in Other Agreements. (1) Failure of any Note Party to
pay when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) any principal or interest on any Indebtedness (other than
the Obligations) having a principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) in excess of $500,000 individually or
$1,000,000 in the aggregate for all such Indebtedness and such failure continues
after the applicable grace or notice period, if any, specified in the document
relating thereto on the date of such failure, (2) any breach or default with
respect to any Indebtedness of any Note Party (other than the Obligations)
having a principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) in excess of $500,000 individually or $1,000,000 in the aggregate
for all such Indebtedness and such failure continues beyond any applicable grace
period, if such failure to breach or default entitles the holder to cause such
Indebtedness to become or be declared due prior to its stated maturity (without
regard to any subordination terms with respect thereto); (3) a breach or default
occurs under the ABG License, which breach or default has a material adverse
effect on the Borrower’s rights thereunder; (4) an amendment, breach or default
occurs under the ABG-SI License, which amendment, breach or default has a
material adverse effect on the Borrower’s rights under the ABG License; or

 

(F)              Change in Control. A Change In Control occurs; or

 

(G)              Involuntary Bankruptcy; Appointment of Receiver, etc. (1) A
court enters a decree or order for relief with respect to any Note Party in an
involuntary case under any applicable bankruptcy, winding-up, insolvency or
other similar law now or hereafter in effect, which decree or order is not
stayed or other similar relief is not granted under any applicable federal,
provincial or state law; or (2) the continuance of any of the following events
for thirty (30) days unless dismissed, bonded or discharged: (a) an involuntary
case is commenced against any Note Party, under any applicable bankruptcy,
insolvency winding-up, or other similar law now or hereafter in effect; or (b) a
receiver, liquidator, sequestrator, trustee, custodian or other fiduciary having
similar powers over any Note Party, or over all or a substantial part of their
respective property, is appointed; or

 

(H)             Voluntary Bankruptcy; Appointment of Receiver, etc. (1) Any Note
Party commences a voluntary case under any applicable bankruptcy, winding-up,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case or to the conversion of an
involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or (2) any Note Party makes any
assignment for the benefit of creditors; or (3) any Note Party voluntarily
ceases to conduct its business in the ordinary course; or (4) the board of
directors (or similar governing body) of any Note Party adopts any resolution or
otherwise authorizes action to approve any of the actions referred to in this
Section 8.1(H); or

 

(I)               ERISA. A Termination Event shall have occurred that has
resulted in liability to the Borrower and its Subsidiaries in an aggregate
amount in excess of $500,000 individually or $1,000,000 in the aggregate with
respect to all Termination Events and such liability remains unpaid for a period
of two (2) Business Days; provided, that, no Lien is imposed on the Borrower,
any of its Subsidiaries or their respective assets with respect to such
liability; or

 



44 

 

 

(J)               Judgment, Attachments and Litigation. Any (i) money judgment,
writ or warrant of attachment, or similar process involving an amount in any
individual case in excess of $500,000 individually or $1,000,000 in the
aggregate for all judgments (in any case not adequately covered by insurance
that has not been denied as to which the insurance company has acknowledged
coverage) is entered or filed against any Note Party or any of its respective
assets and remains undischarged, unvacated, unbonded or unstayed for a period of
thirty (30) days; or (ii) non-monetary judgment which could reasonably be
expected to have a Material Adverse Effect is entered or filed against any Note
Party or any of its respective assets and remains undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days; or

 

(K)             Invalidity of Subordination Provisions. The subordination and/or
intercreditor provisions (if any) of any agreement or instrument governing the
Subordinated Indebtedness or the Sallyport Indebtedness (if any) shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect (other than in accordance with its terms), or any Note Party shall
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations, for any
reason shall not have the priority contemplated by this Agreement or such
subordination and/or intercreditor provisions; or

 

(L)              Solvency. Any Note Party admits in writing its present or
prospective inability to pay its debts as they become due; or

 

(M)            Injunction. Any Note Party is enjoined, restrained or in any way
prevented by the order of any court or any administrative or regulatory agency
from conducting all or any material part of its business and such order
continues for thirty (30) days or more and such order could reasonably be
expected to have a Material Adverse Effect; or

 

(N)             Invalidity of Note Documents. Any material provision of any of
the Note Documents for any reason, other than a partial or full release in
accordance with the terms thereof, ceases to be in full force and effect or is
declared to be null and void, or any Note Party denies that it has any further
liability under any Note Documents to which it is party, or gives notice to such
effect; or

 

(O)             Failure of Security. Agent, on behalf of itself and the other
Secured Parties, does not have or ceases to have a valid, perfected security
interest in any material portion of the Collateral (after giving effect to any
releases permitted hereunder), in each case, for any reason other than (x) the
failure of Agent or any other Secured Party to take any action within its
control, or (y) as expressly contemplated by the Note Documents; or

 

(P)              Damage, Strike, Casualty. Any material damage to, or loss,
theft or destruction of, any Collateral, whether or not insured, or any strike,
lockout, labor dispute, embargo, condemnation, act of God or public enemy, or
other casualty which causes, for more than fifteen (15) consecutive days beyond
the coverage period of any applicable business interruption insurance, the
cessation or substantial curtailment of revenue producing activities at any
facility of the Borrower or any of its Subsidiaries if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect; or

 



45 

 

 

(Q)              Licenses and Permits. The loss, termination, suspension or
revocation of, or failure to renew, (i) the ABG License or (ii) any other
license or permit now held or hereafter acquired by any Note Party or any of
their respective Subsidiaries, if such loss, suspension, revocation or failure
to renew could reasonably be expected to have a Material Adverse Effect; or

 

(R)              Material Adverse Effect. A Material Adverse Effect shall occur;
or

 

(S)              Forfeiture. There is filed against any Note Party or any of its
Subsidiaries any civil or criminal action, suit or proceeding under any federal,
state or foreign racketeering statute (including, without limitation, the
Racketeer Influenced and Corrupt Organization Act of 1970), which action, suit
or proceeding (1) is not dismissed within one hundred twenty (120) days; and
(2) could reasonably be expected to result in the confiscation or forfeiture of
any material portion of the Collateral.

 

8.2.           Acceleration. Upon the occurrence of any Event of Default
described in the foregoing Sections 8.1(G) or 8.1(H), all Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Note Party. Upon the occurrence and during the continuance of any
other Event of Default, Agent may, and upon demand by Requisite Purchasers
shall, by written notice to Borrower, declare all or any portion of the
Obligations to be, and the same shall forthwith become, immediately due and
payable.

 

8.3.           Remedies. If any Event of Default shall have occurred and be
continuing, in addition to and not in limitation of any other rights or remedies
available to Agent and the other Secured Parties at law or in equity, Agent may,
and shall upon the request of Requisite Purchasers, exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral) and other Applicable Law and may also (a) require Note Parties to,
and each Note Party hereby agrees that it will, at its expense and upon request
of Agent forthwith, assemble all or part of the Collateral as directed by Agent
and make it available to Agent at a place to be designated by Agent which is
reasonably convenient to both parties; (b) withdraw all cash in any Deposit
Account subject to a Control Agreement and apply such monies in payment of the
Obligations in the manner provided in Section 8.6; and (c) without notice or
demand or legal process, enter upon any premises of any Note Party and take
possession of the Collateral. Each Note Party agrees that, to the extent notice
of sale of the Collateral or any part thereof shall be required by law, at least
ten (10) days’ notice to Borrower of the time and place of any public
disposition or the time after which any private disposition (which notice shall
include any other information required by law) is to be made shall constitute
reasonable notification. At any disposition of the Collateral (whether public or
private), if permitted by law, Agent (at the direction of the Requisite
Purchasers) may bid (which bid may be, in whole or in part, in the form of
cancellation of indebtedness, credit bid or set-off) for the purchase, lease, or
licensing of the Collateral or any portion thereof for the account of the
Secured Parties. Agent shall not be obligated to make any disposition of
Collateral regardless of notice of disposition having been given. Each Note
Party shall remain liable for any deficiency. Agent may adjourn any public or
private disposition from time to time by announcement at the time and place
fixed therefor, and such disposition may, without further notice, be made at the
time and place to which it was so adjourned. Agent is not obligated to make any
representations or warranties in connection with any disposition of the
Collateral. To the extent permitted by law, each Note Party hereby specifically
waives all rights of redemption, stay or appraisal, which it has or may have
under any law now existing or hereafter, enacted. Agent shall not be required to
proceed against any Collateral and may proceed against one or more Note Parties
directly.

 



46 

 

 

8.4.           Appointment of Attorney-in-Fact. Each Note Party hereby
constitutes and appoints Agent as such Note Party’s attorney-in-fact with full
authority in the place and stead of such Note Party and in the name of such Note
Party, Agent or otherwise, from time to time in Agent’s discretion while an
Event of Default is continuing to take any action and to execute any instrument
that Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including: (a) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral; (b) to enforce the obligations of any
Account Debtor or other Person obligated on the Collateral and enforce the
rights of any Note Party with respect to such obligations and to any property
that secures such obligations; (c) to file any claims or take any action or
institute any proceedings that Agent may deem necessary or desirable for the
collection of or to preserve the value of any of the Collateral or otherwise to
enforce the rights of Agent and the other Secured Parties with respect to any of
the Collateral; (d) to pay or discharge taxes or Liens levied or placed upon or
threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by Agent in its sole
discretion, and such payments made by Agent to become Obligations, due and
payable immediately without demand; (e) to sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts,
assignments, verifications and notices in connection with Accounts, Chattel
Paper or General Intangibles and other Documents relating to the Collateral; and
(f) generally to take any act required of any Note Party under Section 4 or
Section 5 of this Agreement or any Security Document, and to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Agent were the absolute owner
thereof for all purposes, and to do, at Agent’s option and Note Parties’
expense, at any time or from time to time, all acts and things that Agent deems
necessary to protect, preserve or realize upon the Collateral. Each Note Party
hereby ratifies and approves all acts of Agent made or taken pursuant to this
Section 8.4. The appointment of Agent as each Note Party’s attorney and Agent’s
rights and powers are coupled with an interest and are irrevocable until payment
in full, in cash, of all Obligations (other than contingent indemnification
obligations to the extent no claims giving rise thereto have been asserted by
the Person entitled thereto).

 

8.5.           Limitation on Duty of Agent and Purchasers with Respect to
Collateral. Beyond the safe custody thereof, Agent and each other Secured Party
shall have no duty with respect to any Collateral in its possession (or in the
possession of any agent or bailee) or with respect to any income thereon or the
preservation of rights against prior parties or any other rights pertaining
thereto. Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which Agent accords its own
property. Neither Agent nor any other Secured Party shall be liable or
responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouse, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Note Parties or selected by Agent in good faith.

 



47 

 

 

8.6.           Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, (a) each Note Party irrevocably waives the right to direct
the application of any and all payments at any time or times thereafter received
by Agent from or on behalf of any Note Party, and Agent shall have the
continuing and exclusive right to apply and to reapply any and all payments
received at any time or times after the occurrence and during the continuance of
an Event of Default against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent, but in all events
subject to Section 8.6(b), and (b) after the occurrence and during the
continuance of an Event of Default, Agent may, and upon the direction of the
Requisite Purchasers shall, apply all proceeds of the Collateral, and in any
event Agent shall apply any proceeds of Collateral with respect to any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise in accordance with the terms of the Note Documents by
Agent of its rights or remedies during an Event of Default or received in
connection with an insolvency proceeding with respect to any Note Party, subject
to the provisions of this Agreement, as follows: (i) first, ratably to pay the
Obligations in respect of any fees, expense reimbursements, indemnities and
other amounts then due and payable to Agent until paid in full; (ii) second,
ratably to pay the Obligations in respect of any fees, expense reimbursements
and indemnities then due and payable to the Purchasers until paid in full;
(iii) third, ratably to pay interest then due and payable in respect of the
Obligations until paid in full; (iv) fourth, ratably to pay principal of the
Obligations (or, to the extent such Obligations are contingent, to provide cash
collateral in respect of such Obligations in accordance with this Agreement)
until paid in full; (v) fifth, to the ratable payment of all other Obligations
then due and payable; and (v) last, any balance remaining shall be delivered to
the Borrower or to whomever may be lawfully entitled to receive such balance or
as a court of competent jurisdiction may direct. All amounts allocated pursuant
to the foregoing clauses (ii) through (v) to the Purchasers shall be allocated
among and distributed to the Purchasers pro rata based on each Purchaser’s share
of the Obligations.

 

8.7.           Waivers; Non-Exclusive Remedies. No failure on the part of Agent
or any other Secured Party to exercise, and no delay in exercising and no course
of dealing with respect to, any right under this Agreement or the other Note
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise by Agent or any other Secured Party of any right under this Agreement
or any other Note Document preclude any other or further exercise thereof or the
exercise of any other right. The rights in this Agreement and the other Note
Documents are cumulative and shall in no way limit any other remedies provided
by law.

 

SECTION 9.           AGENT

 

9.1.           Agent.

 

(A)             Appointment. Each Purchaser hereto and, upon obtaining an
interest in any Note, any participant, transferee or other assignee of any
Purchaser irrevocably appoints, designates and authorizes BRF Finance Co., LLC
as Agent to take such actions or refrain from taking such action as its agent on
its behalf and to exercise such powers hereunder and under the other Note
Documents as are delegated by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. Neither Agent nor any of its
directors, officers, employees or agents shall be liable for any action so
taken. The provisions of this Section 9.1 are solely for the benefit of Agent
and Purchasers and neither the Borrower nor any other Note Party shall have any
rights as a third party beneficiary of any of the provisions hereof (other than
as set forth in Sections 9.1(G), (H) and (K)). In performing its functions and
duties under this Agreement and the other Note Documents, Agent shall act solely
as agent of Purchasers and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for the
Borrower or any other Note Party. Agent may perform any of its duties hereunder,
or under the Note Documents, by or through its agents or employees.

 



48 

 

 

(B)              Nature of Duties. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Note Documents. Agent shall not have by reason of this Agreement a
fiduciary, trust or agency relationship with or in respect of any Purchaser, the
Borrower or any other Note Party. Each Purchaser shall make its own appraisal of
the credit worthiness of each Note Party, and shall have independently taken
whatever steps it considers necessary to evaluate the financial condition and
affairs of Note Parties, and Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Purchaser with any credit or
other information with respect thereto (other than as expressly required
herein), whether coming into its possession before the Closing Date or at any
time or times thereafter.

 

(C)              Rights, Exculpation, Etc. Neither Agent nor any of its
officers, directors, employees or agents shall be liable to any Purchaser for
any action taken or omitted by them hereunder or under any of the Note
Documents, or in connection herewith or therewith, except that Agent shall be
liable to the extent of its own gross negligence or willful misconduct as
determined by a final non-appealable judgment by a court of competent
jurisdiction. Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error, the sole recourse of any
Purchaser to whom payment was due but not made, shall be to recover from other
Purchasers any payment in excess of the amount to which they are determined to
be entitled (and such other Purchasers hereby agree to return to such Purchaser
any such erroneous payments received by them). Neither Agent nor any of its
agents or representatives shall be responsible to any Purchaser for any
recitals, statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectability, or
sufficiency of this Agreement or any of the other Note Documents or the
transactions contemplated thereby, or for the financial condition of any Note
Party. Agent shall not be responsible for or be required to make any inquiry
concerning (i) the performance or observance of any of the terms, provisions or
conditions of this Agreement or any of the other Note Documents, (ii) the
financial condition of any Note Party, (iii) the contents of any certificate,
report or other document delivered hereunder or any other Note Document or in
connection herewith or therewith, (iv) the existence or possible existence of
any Default or Event of Default or (v) the satisfaction of any condition set
forth in Section 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Agent. Agent may at any time request
instructions from Purchasers with respect to any actions or approvals which by
the terms of this Agreement or of any of the other Note Documents Agent is
permitted or required to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Note Documents until it shall have received such instructions from
Requisite Purchasers or all or such other portion of the Purchasers as shall be
prescribed by this Agreement. Without limiting the foregoing, no Purchaser shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Note Documents
in accordance with the instructions of Requisite Purchasers in the absence of an
express requirement for a greater percentage of Purchaser approval hereunder for
such action.

 



49 

 

 

(D)             Reliance. Agent shall be under no duty to examine, inquire into,
or pass upon the validity, effectiveness or genuineness of this Agreement, any
other Note Document, or any instrument, document or communication furnished
pursuant hereto or in connection herewith. Agent shall be entitled to rely, and
shall be fully protected in relying, upon any written or oral notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing or fax) believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person. With respect to all matters pertaining to this Agreement or any of the
other Note Documents and its duties hereunder or thereunder, Agent shall be
entitled to rely upon the advice of legal counsel, independent accountants, and
other experts selected by Agent in its sole discretion.

 

(E)             Indemnification. Purchasers will reimburse and indemnify Agent
for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, reasonable attorneys’ fees and expenses), advances or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any of the other Note Documents or any action taken or omitted by Agent under
this Agreement or any of the other Note Documents, in proportion to each
Purchaser’s pro rata share of the Obligations, but only to the extent that any
of the foregoing is not promptly reimbursed by Note Parties; provided, however,
no Purchaser shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements resulting from Agent’s gross negligence or willful misconduct
as determined by a final non-appealable judgment by a court of competent
jurisdiction. If any indemnity furnished to Agent for any purpose shall, in the
opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against, even if so directed by Purchasers or Requisite Purchasers, until such
additional indemnity is furnished. The obligations of Purchasers under this
Section 9.1(E) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(F)              B. Riley Individually. With respect to the Notes purchased by
it as a Purchaser, B. Riley shall have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Purchaser. The terms “Purchasers”
or “Requisite Purchasers” or any similar terms shall, unless the context clearly
otherwise indicates, include B. Riley in its individual capacity as a Purchaser
or one of the Requisite Purchasers. B. Riley, either directly or through
strategic affiliations, may lend money to, acquire equity or other ownership
interests in, provide advisory services to and generally engage in any kind of
banking, trust or other business with any Note Party as if it were not acting as
Agent pursuant hereto and without any duty to account therefor to Purchasers. B.
Riley, either directly or through strategic affiliations, may accept fees and
other consideration from any Note Party for services in connection with this
Agreement or otherwise without having to account for the same to Purchasers.

 



50 

 

 

(G)             Successor Agent.

 

(1)           Resignation. Agent may resign from the performance of all its
agency functions and duties hereunder at any time by giving at least five (5)
Business Days’ prior written notice to Borrower and the Purchasers. Such
resignation shall take effect upon the acceptance by a successor Agent of
appointment as provided below.

 

(2)           Appointment of Successor. Upon any such notice of resignation
pursuant to Section 9.1(G)(1) above, Requisite Purchasers shall appoint a
successor Agent. If a successor Agent shall not have been so appointed within
said thirty (30) Business Day period, the retiring Agent, upon notice to
Borrower, may then appoint a successor Agent who shall serve as Agent until such
time, if any, as Requisite Purchasers appoint a successor Agent as provided
above.

 

(3)           Successor Agent. Upon the acceptance of any appointment as Agent
under the Note Documents by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Note Documents. After any retiring
Agent’s resignation as Agent, the provisions of this Section 9, Section 11.1 and
Section 11.2 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent.

 

(H)             Collateral and Guaranty Matters.

 

(1)           Release of Collateral. Purchasers hereby irrevocably authorize and
direct Agent to release (or, in the case of sub-clause (c) below, release or
subordinate) any Lien granted to or held by Agent upon any Collateral (a) upon
payment and satisfaction of all Obligations (other than contingent
indemnification obligations to the extent no claims giving rise thereto have
been asserted by the Person entitled thereto) or (b) constituting property being
sold or disposed of, if the applicable Note Party certifies to Agent that the
sale, disposition or lien is made or granted in compliance with the provisions
of this Agreement (and Agent may rely in good faith conclusively on any such
certificate, without further inquiry); or (c) of any Subsidiary Guarantor being
released pursuant to Section 9.1(H)(2).

 

(2)           Release of Guaranty. Purchasers hereby irrevocably authorize and
direct Agent to release any Subsidiary Guarantor from its obligations under its
Guaranty and under the other Note Documents to which it is a party if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 



51 

 

 

(3)           Confirmation of Authority; Execution of Releases. Without in any
manner limiting Agent’s authority to act without any specific or further
authorization or consent by Purchasers (as set forth in Sections 9.1(H)(1) and
9.1(H)(2) above), each Purchaser agrees to confirm in writing, upon request by
Agent or Borrower, the authority to release any (i) Collateral conferred upon
Agent under Section 9.1(H)(1) and (ii) to release any Subsidiary Guarantor under
Section 9.1(H)(2). To the extent any Note Party requests that Agent release (or
subordinate) any Lien granted to or held by Agent as authorized under Section
9.1(H)(1) or release any Subsidiary Guarantor under Section 9.1(H)(2), (a) Agent
shall, and is hereby irrevocably authorized by Purchasers to, execute such
documents as may be necessary to evidence (I) the release of the Liens granted
to Agent, for the benefit of Agent and Purchasers, upon such Collateral and
(II) the release of such Subsidiary Guarantor; provided, however, that Agent
shall not be required to execute any such document on terms which, in Agent’s
opinion, would expose Agent to liability or create upon Agent any obligation or
entail any consequence other than the release of such Liens or the release of
such Subsidiary Guarantor without recourse or warranty, and (b) Note Parties
shall provide at least ten (10) Business Days (or such shorter period as agreed
to by Agent in its reasonable discretion) prior written notice of any request
for any document evidencing such release (or subordination) of the Liens or such
release of the Subsidiary Guarantor and Note Parties agree that any such release
(or subordination) shall not in any manner discharge, affect or impair the
Obligations or any Liens or any Liens granted to Agent on behalf of Agent and
Purchasers upon (or obligations of any Note Party, in respect of) all interests
retained by any Note Party, including, without limitation, the proceeds of any
sale, all of which shall continue to constitute part of the property covered by
this Agreement or the Note Documents.

 

(4)           Absence of Duty. Agent shall have no obligation whatsoever to any
Purchaser or any other Person to assure that the property covered by this
Agreement or the Note Documents exists or is owned by any Note Party or is cared
for, protected or insured or has been encumbered or that the Liens granted to
Agent on behalf of Agent and Purchasers herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the other Note Documents.

 

(I)               Agency for Perfection. Agent and each Purchaser hereby appoint
each other Purchaser as agent for the purpose of perfecting Agent’s security
interest in assets which, in accordance with the Uniform Commercial Code in any
applicable jurisdiction, can be perfected by possession or control. Should any
Purchaser (other than Agent) obtain possession of any such assets, such
Purchaser shall notify Agent thereof, and, promptly upon Agent’s request
therefor, shall deliver such assets to Agent or in accordance with Agent’s
instructions. Agent may file such proofs of claim or documents as may be
necessary or advisable in order to have the claims of Agent and the Purchasers
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Agent and the Purchasers, their respective agents, financial
advisors and counsel), allowed in any judicial proceedings relative to any Note
Party and/or its Subsidiaries, or any of their respective creditors or property,
and shall be entitled and empowered to collect, receive and distribute any
monies, securities or other property payable or deliverable on any such claims.
Any custodian in any judicial proceedings relative to any Note Party and/or its
Subsidiaries is hereby authorized by each Purchaser to make payments to Agent
and, in the event that Agent shall consent to the making of such payments
directly to the Purchasers, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent, its agents,
financial advisors and counsel, and any other amounts due Agent. Nothing
contained in this Agreement or the other Note Documents shall be deemed to
authorize Agent to authorize or consent to or accept or adopt on behalf of any
Purchaser any plan of reorganization, arrangement, adjustment or composition
affecting the Notes, or the rights of any holder thereof, or to authorize Agent
to vote in respect of the claim of any Purchaser in any such proceeding, except
as specifically permitted herein.

 



52 

 

 

(J)               Exercise of Remedies. Each Purchaser agrees that it will not
have any right individually to enforce or seek to enforce this Agreement or any
other Note Document or to realize upon any collateral security for the
Obligations, unless instructed to do so by Agent, it being understood and agreed
that such rights and remedies may be exercised only by Agent. Without limiting
the generality of the foregoing, neither Agent nor Purchasers may exercise any
right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, uniform commercial code sales or other similar sales or
dispositions of any of the Collateral except as authorized by the Requisite
Purchasers.

 

9.2.           Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Purchasers, unless Agent shall have received written
notice from a Purchaser or Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify each Purchaser of its receipt of any such notice.

 

9.3.           Action by Agent. Agent shall take such action with respect to any
Default or Event of Default as may be requested by Requisite Purchasers in
accordance with Section 8. Unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any Default or Event of Default as it shall
deem advisable or in the best interests of Purchasers.

 

9.4.           Amendments, Waivers and Consents.

 

(A)             Percentage of Purchasers Required. Except as otherwise provided
herein or in any of the other Note Documents, no amendment, modification,
termination or waiver of any provision of this Agreement or any other Note
Document, or consent to any departure by any Note Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Requisite Purchasers (or, Agent, if expressly set forth herein or in any of the
other Note Documents) and the applicable Note Party; provided however, no
amendment, modification, termination, waiver or consent shall:

 

(1)           subject any Purchaser to any additional obligation or reduce the
principal of or the rate of interest on any Note (other than as a result of any
waiver of the applicability of any post-default increase) or reduce the fees
payable with respect to any Note or postpone or extend any scheduled date fixed
for any payment of principal of, or interest, fees, or premium on, the Notes
payable to any Purchaser, in each case, without the consent of each Purchaser
directly and adversely affected thereby;

 



53 

 

 

(2)           amend the definition of Requisite Purchasers without the consent
of each Purchaser directly and adversely affected thereby;

 

(3)           amend, modify or waive any provision of this Section 9.4 without
the consent of each Purchaser directly and adversely affected thereby;

 

(4)           release all or substantially all of the Collateral or all or
substantially all of the value of the Guaranties (except as expressly provided
in the Note Documents), without the consent of each Purchaser;

 

(5)           consent to the assignment, delegation or other transfer by any
Note Party of any of its rights and obligations under any Note Document, without
the consent of each Purchaser;

 

(6)           without the consent of Agent, amend, modify or waive any provision
of this Agreement or any other Note Document as same applies to Agent or as same
relates to the rights or obligations of such Agent;

 

(7)           amend, modify or waive any provision hereof in any manner that
would alter the order of treatment or the pro rata sharing of payments required
thereby without the consent of each Purchaser directly and adversely affected
thereby; or

 

(8)           subordinate (x) all or substantially all of the Liens granted
pursuant to the Note Documents or (y) the Obligations, in each case other than
as otherwise expressly permitted hereunder.

 

Any amendment, modification, termination, waiver or consent effected in
accordance with this Section 9 shall be binding upon each Purchaser or future
Purchaser and, if signed by a Note Party, on such Note Party.

 

(B)              Specific Purpose or Intent. Each amendment, modification,
termination, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No amendment, modification,
termination, waiver or consent shall be required for Agent to take additional
Collateral.

 

Notwithstanding anything in this Section 9.4, Agent and the Borrower, without
the consent of either Requisite Purchasers or all Purchasers, may execute
amendments to this Agreement and the other Note Documents, to (1) cure any
ambiguity, omission, defect or inconsistency therein, or (2) grant a new Lien
for the benefit of the Secured Parties, extend an existing Lien over additional
property for the benefit of the Secured Parties or join additional Persons as
Note Parties.

 

9.5.           Set-Off and Sharing of Payments.

 

(A)             In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Purchaser is
hereby authorized by each Note Party at any time or from time to time, without
notice or demand (each of which is hereby waived by each Note Party) to set-off
and to appropriate and to apply any and all (a) balances held by such Purchaser
at any of its offices for the account of Note Parties (regardless of whether
such balances are then due to Note Parties), and (b) other property at any time
held or owing by such Purchaser to or for the credit or for the account of Note
Parties, against and on account of any of the Obligations; except that no
Purchaser shall exercise any such right without the prior written consent of
Agent.

 



54 

 

 

(B)              If any Purchaser shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Notes or other obligations hereunder resulting in such
Purchaser receiving payment of a proportion of the aggregate amount of its Notes
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Purchaser receiving such greater
proportion shall (a) notify Agent of such fact, and (b) purchase (for cash at
face value) participations in the Notes and such other obligations of the other
Purchasers, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Purchasers ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Notes and other amounts owing them; provided that:

 

(1)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(2)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, or (y) any payment obtained by a Purchaser as
consideration for the assignment of any of its Notes to any assignee, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

(C)              Each Note Party consents to the foregoing and agrees, to the
extent it may effectively do so under Applicable Law, that any Purchaser
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Note Party rights of setoff and counterclaim with respect to such
participation as fully as if such Purchaser were a direct creditor of each Note
Party in the amount of such participation.

 



55 

 

 

9.6.           Intercreditor and Subordination Agreements. Each Purchaser and
each other holder of Obligations irrevocably (a) authorizes and directs the
Agent to execute and deliver the Sallyport Intercreditor Agreement and each
Subordination Agreement on behalf of such Purchaser or such holder and to take
all actions (and execute all documents) required (or deemed advisable) by it in
accordance with the terms of such agreements, in each case without any further
consent, authorization or other action by such Purchaser or holder, (b) agrees
that, upon the execution and delivery thereof, such Purchaser and holder will be
bound by the provisions of the Sallyport Intercreditor Agreement and each
Subordination Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Intercreditor Agreement, and
(c) agrees that no such Purchaser or holder shall have any right of action
whatsoever against the Agent as a result of any action taken by Agent pursuant
to this Section or in accordance with the terms of the Sallyport Intercreditor
Agreement and each Subordination Agreement.

 

SECTION 10.         GUARANTY.

 

10.1.         Unconditional Guaranty. Each Guarantor hereby unconditionally
guarantees, as a primary obligor and not merely as a surety, jointly and
severally with each other Guarantor when and as due, whether at maturity, by
acceleration, by notice of prepayment or otherwise, the due and punctual
performance of all Obligations. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Obligations and would be owed by any Note Party to Agent
or the other Secured Parties under any Note Document but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Note Party. Each payment made
by any Guarantor pursuant to the guaranty contained in this Section 10 (the
“Guaranty”) shall be made in lawful money of the United States in immediately
available funds, (a) without set-off or counterclaim and (b) free and clear of
and without deduction or withholding for or on account of any present and future
Charges and any conditions or restrictions resulting in Charges unless Guarantor
is compelled by law to make payment subject to such Charges.

 

10.2.         Charges. All Charges in respect of the Guaranty or any amounts
payable or paid under the Guaranty shall be paid by Guarantors when due and in
any event prior to the date on which penalties attach thereto. Each Guarantor
will indemnify Agent and each of the other Secured Parties against and in
respect of all such Charges. Without limiting the generality of the foregoing,
if any Charges or amounts in respect thereof must be deducted or withheld from
any amounts payable or paid by any Guarantor hereunder, such Guarantor shall pay
such additional amounts as may be necessary to ensure that Agent and each of the
other Secured Parties receives a net amount equal to the full amount which it
would have received had payment (including any additional amounts payable under
this Section 10.2) not been made subject to such Charges. Within thirty (30)
days of each payment by any Guarantor of Charges or in respect of Charges, such
Guarantor shall deliver to Agent satisfactory evidence (including originals, or
certified copies, of all relevant receipts) that such Charges have been duly
remitted to the appropriate authority or authorities.

 



56 

 

 

10.3.         Waivers of Notice, Demand, etc. Each Guarantor hereby absolutely,
unconditionally and irrevocably waives (a) promptness, diligence, notice of
acceptance, notice of presentment of payment and any other notice hereunder,
(b) demand of payment, protest, notice of dishonor or nonpayment, notice of the
present and future amount of the Obligations and any other notice with respect
to the Obligations, (c) any requirement that Agent or any other Secured Party
protect, secure, perfect or insure any security interest or Lien or any property
subject thereto or exhaust any right or take any action against any other Note
Party, or any Person or any Collateral, (d) any other action, event or
precondition to the enforcement hereof or the performance by each such Guarantor
of the Obligations, and (e) any defense arising by any lack of capacity or
authority or any other defense of any Note Party or any notice, demand or
defense by reason of cessation from any cause of Obligations (other than payment
and performance in full in cash of the Obligations by the Note Parties) and any
defense that any other guarantee or security was or was to be obtained by Agent.

 

10.4.         No Invalidity, Irregularity, etc. No invalidity, irregularity,
voidableness, voidness or unenforceability of this Agreement or any other Note
Document or any other agreement or instrument relating thereto, or of all or any
part of the Obligations or of any collateral security therefor shall affect,
impair or be a defense hereunder.

 

10.5.         Independent Liability. The Guaranty is one of payment and
performance, not collection, and the obligations of each Guarantor under this
Guaranty are independent of the Obligations of the other Note Parties, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce the terms and conditions of this Section 10, irrespective of whether
any action is brought against any other Note Party or other Persons or whether
any other Note Party or other Persons are joined in any such action or actions.
Each Guarantor waives any right to require that any resort be had by Agent or
any other Secured Party to any security held for payment of the Obligations or
to any balance of any deposit account or credit on the books of any Agent or any
other Secured Party in favor of any Note Party or any other Person. No election
to proceed in one form of action or proceedings, or against any Person, or on
any Obligations, shall constitute a waiver of Agent’s right to proceed in any
other form of action or proceeding or against any other Person unless Agent has
expressed any such waiver in writing. Without limiting the generality of the
foregoing, no action or proceeding by Agent against any Note Party under any
document evidencing or securing indebtedness of any Note Party to Agent shall
diminish the liability of any Guarantor hereunder, except to the extent Agent
receives actual payment on account of Obligations by such action or proceeding,
notwithstanding the effect of any such election, action or proceeding upon the
right of subrogation of any Guarantor in respect of any Note Party.

 

10.6.         Liability Absolute. The liability of each Guarantor under the
Guaranty shall be absolute, unlimited and unconditional and shall not be subject
to any reduction, limitation, impairment, discharge or termination for any
reason, including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any claim, defense or
set-off, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any other Obligation or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor shall not be discharged or impaired, released, limited or otherwise
affected by:

 



57 

 

 

(i)            any change in the manner, place or terms of payment or
performance, and/or any change or extension of the time of payment or
performance of, release, renewal or alteration of, or any new agreements
relating to any Obligation, any security therefor, or any liability incurred
directly or indirectly in respect thereof, or any rescission of, or amendment,
waiver or other modification of, or any consent to departure from, this
Agreement or any other Note Document, including any increase in the Obligations
resulting from the extension of additional credit to the Borrower or otherwise;

 

(ii)           any sale, exchange, release, surrender, loss, abandonment,
realization upon any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, all or any of the Obligations, and/or any offset
there against, or failure to perfect, or continue the perfection of, any Lien in
any such property, or delay in the perfection of any such Lien, or any amendment
or waiver of or consent to departure from any other guaranty for all or any of
the Obligations;

 

(iii)          the failure of Agent or any other Secured Party to assert any
claim or demand or to enforce any right or remedy against the Borrower or any
other Note Party or any other Person under the provisions of this Agreement or
any Note Document or any other document or instrument executed and delivered in
connection herewith or therewith;

 

(iv)          any settlement or compromise of any Obligation, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and any subordination of the payment
of all or any part thereof to the payment of any obligation (whether due or not)
of any Note Party to creditors of any Note Party other than any other Note
Party;

 

(v)           any manner of application of Collateral, or proceeds thereof, to
all or any of the Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Obligations or any other assets of any Note
Party; and

 

(vi)          other than payment and performance in full in cash of the
Obligations by the Note Parties, any other agreements or circumstance (including
any statute of limitations) of any nature whatsoever that may or might in any
manner or to any extent vary the risk of any Guarantor, or that might otherwise
at law or in equity constitute a defense available to, or a discharge of, the
Guaranty and/or the obligations of any Guarantor, or a defense to, or discharge
of, any Note Party or any other Person or party hereto or the Obligations or
otherwise with respect to the Notes or other financial accommodations to the
Borrower pursuant to this Agreement and/or the Note Documents.

 

10.7.         Action by Agent Without Notice. Agent shall have the right to take
any action set forth in Section 8.3 or any other Security Document without
notice to or the consent of any Guarantor and each Guarantor expressly waives
any right to notice of, consent to, knowledge of and participation in any
agreements relating to any of the above or any other present or future event
relating to Obligations whether under this Agreement or otherwise or any right
to challenge or question any of the above and waives any defenses of such
Guarantor which might arise as a result of such actions.

  

10.8.         Application of Proceeds. Agent may at any time and from time to
time (whether prior to or after the revocation or termination of this Agreement)
without the consent of, or notice to, any Guarantor, and without incurring
responsibility to any Guarantor or impairing or releasing the Obligations, apply
any sums by whomsoever paid or howsoever realized to any Obligations regardless
of what Obligations remain unpaid.

 



58 

 

 

10.9.         Continuing Effectiveness.

 

(A)             Reinstatement. The Guaranty provisions herein contained shall
continue to be effective or be reinstated, as the case may be, if claim is ever
made upon Agent or any other Secured Party for repayment or recovery of any
amount or amounts received by such Person in payment or on account of any of the
Obligations and such Person repays all or part of said amount for any reason
whatsoever, including, without limitation, by reason of any judgment, decree or
order of any court or administrative body having jurisdiction over such Person
or the respective property of each, or any settlement or compromise of any claim
effected by such Person with any such claimant (including any Note Party); and
in such event each Guarantor hereby agrees that any such judgment, decree,
order, settlement or compromise or other circumstances shall be binding upon
such Guarantor, notwithstanding any revocation hereof or the cancellation of any
note or other instrument evidencing any Obligation, and each Guarantor shall be
and remain liable to Agent and/or the other Secured Parties for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by such Person(s).

 

(B)              No Marshalling. Agent shall not be required to marshal any
assets in favor of any Guarantor, or against or in payment of Obligations.

 

(C)              Priority of Claims. No Guarantor shall be entitled to claim
against any present or future security held by Agent from any Person for
Obligations in priority to or equally with any claim of Agent, or assert any
claim for any liability of any Note Party to any Guarantor in priority to or
equally with claims of Agent for Obligations, and no Guarantor shall be entitled
to compete with Agent with respect to, or to advance any equal or prior claim to
any security held by Agent for Obligations.

 

(D)             Invalidated Payments. If any Note Party makes any payment to
Agent, which payment is wholly or partly subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to any Person
under any federal or provincial statute or at common law or under equitable
principles, then to the extent of such payment, the Obligation intended to be
paid shall be revived and continued in full force and effect as if the payment
had not been made, and the resulting revived Obligation shall continue to be
guaranteed, uninterrupted, by each Guarantor hereunder.

 

(E)              Assignment and Waiver. All present and future monies payable by
any Note Party to any Guarantor, whether arising out of a right of subrogation
or otherwise, are assigned to Agent for its benefit and for the ratable benefit
of the other Secured Parties as security for such Guarantor’s liability to Agent
and the other Secured Parties hereunder and, after the occurrence and during the
continuance of any Event of Default, each Guarantor waives any right to demand
any and all present and future monies payable by any Note Party to such
Guarantor, whether arising out of a right of subrogation or otherwise. This
assignment and waiver shall only terminate upon payment in full in cash of the
Obligations (other than contingent indemnification obligations to the extent no
claims giving rise thereto have been asserted by the Person entitled thereto).

 



59 

 

 

 



(F)              Payments to Guarantors. Each Note Party acknowledges the
assignment and waiver contained in sub-clause (E) above, and agrees to make no
payments to any Guarantor after the occurrence and during the continuance of an
Event of Default without the prior written consent of Agent. Each Note Party
agrees to give full effect to the provisions hereof.

 

(G)             Limitation of Liability. Agent, other Secured Parties, and each
Guarantor hereby confirm that it is the intention of all such Persons that the
Guaranty and the obligations of each Guarantor thereunder not constitute a
fraudulent transfer or conveyance under any federal, state, provincial or
foreign bankruptcy, insolvency, receivership or similar law to the extent
applicable to the Guaranty and the obligations of each Guarantor thereunder. To
effectuate the foregoing intention, Agent, other Secured Parties and each
Guarantor hereby irrevocably agree that the obligations of each Guarantor under
the Guaranty at any time shall be limited to the maximum amount as will result
in the obligations of such Guarantor under the Guaranty not constituting a
fraudulent transfer or conveyance.

 

(H)             Right of Contribution. Each Subsidiary Guarantor hereby agrees
that to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder in respect of the Obligations
of such Guarantor under the Guaranty contained in this Section 10, such
Subsidiary Guarantor shall be entitled to seek and receive contribution from and
against any other applicable Subsidiary Guarantor hereunder which has not paid
its proportionate share of such payment in respect of the Obligations of such
Guarantor under the Guaranty contained in this Section 10. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 10.9(E). The provisions of this Section 10.9 shall in no respect
limit the obligations and liabilities of any Subsidiary Guarantor to the Secured
Parties, and each Subsidiary Guarantor shall remain liable to the Secured
Parties, for the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

10.10.    Enforcement. Upon the occurrence and during the continuance of any
Event of Default, Agent may, and upon written request of the Requisite
Purchasers shall, without notice to or demand upon any Note Party or any other
Person, declare any obligations of such Guarantor hereunder immediately due and
payable, and shall be entitled to enforce the obligations of each Guarantor.
Upon such declaration by Agent, and subject to Section 9.5, Agent and the other
Secured Parties are hereby authorized at any time and from time to time to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Agent or the other Secured Parties to or for the credit or the account of any
Guarantor against any and all of the obligations of each Guarantor now or
hereafter existing hereunder, whether or not Agent or the other Secured Parties
shall have made any demand hereunder against any other Note Party and although
such obligations may be contingent and unmatured. The rights of Agent and the
other Secured Parties hereunder are in addition to other rights and remedies
(including other rights of set-off) which Agent and the other Secured Parties
may have. Upon such declaration by Agent, with respect to any claims (other than
those claims referred to in the immediately preceding paragraph) of any
Guarantor against any Note Party (the “Claims”), Agent shall have the full right
on the part of Agent in its own name or in the name of such Guarantor to collect
and enforce such Claims by legal action, proof of debt in bankruptcy or other
liquidation proceedings, vote in any proceeding for the arrangement of debts at
any time proposed, or otherwise, Agent and each of its officers being hereby
irrevocably constituted attorneys-in-fact for each Guarantor for the purpose of
such enforcement and for the purpose of endorsing in the name of each Guarantor
any instrument for the payment of money. Upon such declaration by Agent, each
Guarantor will receive as trustee for Agent and will pay to Agent forthwith upon
receipt thereof any amounts which such Guarantor may receive from any Note Party
on account of the Claims. Each Guarantor agrees that no payment on account of
the Claims or any security interest therein shall be created, received, accepted
or retained during the continuance of any Event of Default nor shall any
financing statement be filed with respect thereto by any Guarantor.

 



60 

 



 

10.11.    Statute of Limitations. Any acknowledgment or new promise, whether by
payment of principal or interest or otherwise and whether by any Note Party or
others with respect to any of the Obligations shall, if the statute of
limitations in favor of any Guarantor against Agent or the Purchasers shall have
commenced to run, toll the running of such statute of limitations and, if the
period of such statute of limitations shall have expired, prevent the operation
of such statute of limitations.

 

10.12.    Interest. All amounts due, owing and unpaid from time to time by any
Guarantor hereunder shall bear interest at the interest rate per annum then
chargeable with respect to the Notes.

 

10.13.    Acknowledgement. Each Guarantor acknowledges receipt of a copy of each
of this Agreement and the other Note Documents. Each Guarantor has made an
independent investigation of the Note Parties and of the financial condition of
the Note Parties. Neither Agent nor any other Secured Party has made and neither
Agent nor any other Secured Party does make any representations or warranties as
to the income, expense, operation, finances or any other matter or thing
affecting any Note Party nor has Agent or any other Secured Party made any
representations or warranties as to the amount or nature of the Obligations of
any Note Party to which this Section 10 applies as specifically herein set
forth, nor has Agent or any other Secured Party or any officer, agent or
employee of Agent or any other Secured Party or any representative thereof, made
any other oral representations, agreements or commitments of any kind or nature,
and each Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties.

 

10.14.    Continuing Effectiveness. The provisions of this Section 10 shall
remain in effect until the payment in full in cash of all Obligations (other
than contingent indemnification obligations to the extent no claims giving rise
thereto have been asserted by the Person entitled thereto) and shall be subject
to reinstatement as set forth in Section 10.9. Payments received from Guarantors
pursuant to this Section 10 shall be applied in accordance with Section 8.7.

 



61 

 

  

SECTION 11.     MISCELLANEOUS

 

11.1.      Expenses and Attorneys’ Fees. Whether or not the transactions
contemplated hereby shall be consummated, each Note Party agrees to promptly pay
all reasonable and documented: (a) fees, costs and expenses incurred by Agent
and the Purchasers (including reasonable attorneys’ fees and expenses) in
connection with the examination, review, due diligence investigation,
documentation and closing of the financing arrangements evidenced by the Note
Documents; (b) fees, costs and expenses incurred by Agent and the Purchasers
(including reasonable attorneys’ fees and expenses) incurred in connection with
the review, negotiation, preparation, documentation, execution and
administration of the Note Documents, the Notes, and any amendments, waivers,
consents, forbearances and other modifications relating thereto or any
subordination or intercreditor agreements, including reasonable documentation
charges assessed by Agent and the Purchasers for amendments, waivers, consents
and any other related documentation; (c) fees, costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by Agent and any Purchaser in
creating, perfecting and maintaining perfection of Liens in favor of Agent, on
behalf of Agent and Secured Parties; (d) fees, costs and expenses incurred by
Agent in connection with forwarding to the Borrower the proceeds of the Notes
including Agent’s or any Purchasers’ standard wire transfer fee; (e) fees,
costs, expenses and bank charges, including bank charges for returned checks,
incurred by Agent and any Purchaser in establishing, maintaining and handling
lock box accounts, blocked accounts or other accounts for collection of the
Collateral; and (f) fees, costs, expenses (including reasonable attorneys’ fees
and expenses) of Agent and any Purchaser and costs of settlement incurred in
collecting upon or enforcing rights against the Collateral or incurred in any
action to enforce this Agreement or the other Note Documents or to collect any
payments due from the Borrower or any other Note Party under this Agreement or
any other Note Document or incurred in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement, whether
in the nature of a “workout” or in connection with any insolvency or bankruptcy
proceedings or otherwise. All such fees, costs and expenses shall be part of the
Obligations, payable on demand and secured by the Collateral.

 

11.2.     Indemnity. In addition to the payment of expenses pursuant to Section
11.1, whether or not the transactions contemplated hereby shall be consummated,
each Note Party agrees to indemnify, pay and hold Agent, each Purchaser, and the
officers, directors, employees, agents, consultants, auditors, persons engaged
by Agent or any Purchaser, to evaluate or monitor the Collateral, Affiliates and
attorneys of Agent, each Purchaser and such holders (collectively called the
“Indemnitees”) harmless from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that may be
imposed on, incurred by, or asserted against that Indemnitee, in any manner
relating to or arising out of this Agreement or the other Note Documents, the
consummation of the transactions contemplated by this Agreement, the statements
contained in the commitment letters, if any, delivered by Agent or any
Purchaser, Agent’s and each Purchaser’s agreement to purchase the Notes
hereunder, the use or intended use of the proceeds of any of the Notes or the
exercise of any right or remedy hereunder or under the other Note Documents,
including, without limitation any actual or alleged presence or release of
Hazardous Materials on or from any property owned, occupied or operated by the
Borrower or any of its Subsidiaries, or any environmental liability related in
any way to the Borrower or any of its Subsidiaries or any of their respective
properties (the “Indemnified Liabilities”); provided that no Note Party shall
have any obligation to any Indemnitee hereunder with respect to Indemnified
Liabilities arising from the gross negligence or willful misconduct of that
Indemnitee as determined by a final non-appealable judgment by a court of
competent jurisdiction. For the avoidance of doubt, this Section 11.2 shall not
apply with respect to Charges (which, solely for the purpose of this Section
11.2, shall include Excluded Taxes) other than Charges that represent losses,
liabilities, damages, etc. with respect to indemnity payments on a non-Charge
claim. Payments under this Section 11.2 shall be made by the Borrower to the
Agent for the benefit of the relevant Indemnitee.

 



62

 

  

11.3.     Notices. Unless otherwise specifically provided herein, all notices
shall be in writing addressed to the respective party as set forth on Schedule
11.3 (or (i) with any respect to any Purchaser not party hereto on the A&R
Effective Date, in an Assignment and Assumption Agreement or in a notice to
Agent and Borrower or (ii) to such other address as the party addressed shall
have previously designated by written notice to the serving party, given in
accordance with this Section 11.3) and may be personally served, faxed, sent by
overnight courier service or United States mail, or, to the extent acceptable to
the Agent, e-mail; and notices shall be deemed to have been given: (a) if
delivered in person, when delivered; (b) if delivered by fax, upon sender’s
receipt of confirmation of proper transmission on the date of transmission if
transmitted on a Business Day before 4:00 p.m. New York City time or, if not, on
the next succeeding Business Day; (c) if delivered by overnight courier, two (2)
days after delivery to such courier properly addressed; (d) if delivered by U.S.
Mail, four (4) Business Days after depositing in the United States mail, with
postage prepaid and properly addressed; or (e) if delivered by e-mail, upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement).

 

11.4.      Survival of Representations and Warranties and Certain Agreements.
All agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the purchase of the Notes
hereunder. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of each Note Party, Agent, and Purchasers set forth in
Sections 2.7, 9.1(E), 10.9(A), 10.9(D), 11.1, 11.2, 11.6, 11.13, 11.14, and
11.15 shall survive the payment of the Notes and the termination of this
Agreement.

 

11.5.      Indulgence Not Waiver. No failure or delay on the part of Agent, any
Purchaser or any holder of any Note in the exercise of any power, right or
privilege hereunder or under any Note shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

 

11.6.      Marshaling; Payments Set Aside. Neither Agent nor any Purchaser shall
be under any obligation to marshal any assets in favor of any Note Party or any
other party or against or in payment of any or all of the Obligations. To the
extent that any Note Party makes a payment or payments to Agent and/or any
Purchaser or Agent and/or any Purchaser enforces its security interests or
exercises its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law,
state, provincial or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.

 



63

 

 



11.7.      Entire Agreement. This Agreement and the other Note Documents embody
the entire agreement among the parties hereto and supersede all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof, and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.

 

11.8.      Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement or the other
Note Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement
or the other Note Documents. In the event of any such invalidity, illegality, or
unenforceability, the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

11.9.      Purchasers’ Obligations Several; Independent Nature of Purchasers’
Rights. The obligation of each Purchaser hereunder is several and not joint and
neither Agent nor any Purchaser shall be responsible for the obligation of any
other Purchaser hereunder. Nothing contained in any Note Document and no action
taken by Agent or any Purchaser pursuant hereto or thereto shall be deemed to
constitute Purchasers to be a partnership, an association, a joint venture or
any other kind of entity.

 

11.10.    Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

11.11.    APPLICABLE LAW. THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT ANY SUCH OTHER NOTE
DOCUMENT EXPRESSLY SELECTS THE LAW OF ANOTHER JURISDICTION AS GOVERNING LAW
THEREOF, IN WHICH CASE THE LAW OF SUCH OTHER JURISDICTION SHALL GOVERN.

 

11.12.    Successors and Assigns.

 

(A)             Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Note Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Agent and each Purchaser. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 



64

 

  

(B)              Assignments by Purchasers. Any Purchaser may at any time assign
to one or more Persons all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Notes at the time owing to it with
the prior written consent of B. Riley. The parties to each assignment shall
execute and deliver to Agent an Assignment and Assumption Agreement. The
assignment shall have been recorded in the Register in accordance with paragraph
(C) of this subsection.

 

Subject to acceptance and recording thereof by Agent pursuant to paragraph (C)
of this subsection, from and after the effective date specified in each
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Purchaser under
this Agreement, and the assigning Purchaser thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Purchaser’s rights and
obligations under this Agreement, such Purchaser shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 11.1 and
11.2 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Purchaser of rights or
obligations under this Agreement that does not comply with this paragraph shall
be null and void.

 

(C)              Register. Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain a copy of each Assignment and Assumption Agreement
delivered to it and a register for the recordation of the names and addresses of
the Purchasers and principal amounts (and related interest amounts) of the Notes
owing to, each Purchaser pursuant to the terms hereof from time to time (the
“Register”). Notwithstanding anything to the contrary herein or in the Note
Documents, the entries in the Register shall be conclusive absent manifest
error, and each Note Party, Agent and the Purchasers shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a
Purchaser and the owner of the amounts owing to it under the Note Documents as
reflected in the Register for all purposes of the Note Documents. The Register
shall be available for inspection by the Borrower and any Purchaser, at any
reasonable time and from time to time upon reasonable prior notice. This Section
11.12 shall be construed so that the Notes are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2), and
881(c)(2) of the IRC.

 

(D)             Security Interests; Assignment to Affiliates. Notwithstanding
any other provision set forth in this Agreement, any Purchaser may at any time
following written notice to Agent pledge the Obligations held by it or create a
security interest in all or any portion of its rights under this Agreement or
the other Note Documents in favor of any Person; provided, however (a) no such
pledge or grant of security interest to any Person shall release such Purchaser
from its obligations hereunder or under any other Note Document and (b) the
acquisition of title to such Purchaser’s Obligations pursuant to any foreclosure
or other exercise of remedies by such Person shall be subject to the provisions
of this Agreement and the other Note Documents in all respects including,
without limitation, any consent required by this Section 11.12.

 



65

 

 



11.13.    No Fiduciary Relationship; No Duty; Limitation of Liabilities.

 

(A)             No Fiduciary Relationship. No provision in this Agreement or in
any of the other Note Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty by Agent or any Purchaser to any
Note Party.

 

(B)              No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by Agent or any Purchaser shall
have the right to act exclusively in the interest of Agent or such Purchaser and
shall have no duty of disclosure, duty of loyalty, duty of care, or other duty
or obligation of any type or nature whatsoever to any Note Party or any of any
Note Party’s shareholders or any other Person.

 

(C)              Limitation of Liabilities. Neither Agent nor any Purchaser, nor
any Affiliate, officer, director, shareholder, employee, attorney, or agent of
Agent or any Purchaser shall have any liability with respect to, and each Note
Party hereby waives, releases, and agrees not to sue any of them upon, any claim
for any special, indirect, incidental, or consequential damages suffered or
incurred by each Note Party in connection with, arising out of, or in any way
related to, this Agreement or any of the other Note Documents, or any of the
transactions contemplated by this Agreement or any of the other Note Documents.
Each Note Party hereby waives, releases, and agrees not to sue Agent or any
Purchaser or any of Agent’s or any Purchaser’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Note Documents, or any of the transactions contemplated by this
Agreement or any of the transactions contemplated hereby.

 

11.14.    CONSENT TO JURISDICTION. EACH NOTE PARTY, AGENT AND EACH PURCHASER
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
NOTE DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS; PROVIDED THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH NOTE PARTY, AGENT AND EACH PURCHASER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH NOTE PARTY, AGENT AND EACH PURCHASER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH PERSON, AT THE ADDRESS SET FORTH IN
THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE
SAME HAS BEEN POSTED.

 



66

 

  

11.15.    WAIVER OF JURY TRIAL. EACH NOTE PARTY, AGENT AND EACH PURCHASER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS. EACH
NOTE PARTY, AGENT AND EACH PURCHASER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH
NOTE PARTY, AGENT AND EACH PURCHASER WARRANT AND REPRESENT THAT EACH HAS HAD THE
OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

11.16.    Construction. Each Note Party, Agent and each Purchaser each
acknowledge that it has had the benefit of legal counsel of its own choice and
has been afforded an opportunity to review this Agreement and the other Note
Documents with its legal counsel. This Agreement and the other Note Documents
shall be construed as if jointly drafted by Note Parties, Agent and each
Purchaser.

 

11.17.    Counterparts; Effectiveness. This Agreement and any amendments,
waivers, consents, or supplements may be executed via facsimile or other
electronic method of transmission in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which counterparts together
shall constitute one and the same instrument. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto.

 

11.18.    Confidentiality. Agent and each Purchaser agree to use commercially
reasonable efforts to keep confidential any non-public information delivered
pursuant to the Note Documents and identified as such by Note Parties and not to
disclose such information to Persons other than to: its respective Affiliates,
officers, directors and employees; or its potential assignees or financing
sources (subject to an agreement containing provisions substantially the same as
those of this Section 11.18); or Persons employed by or engaged by Agent, a
Purchaser or a Purchaser’s assignees, financing sources including, without
limitation, attorneys, auditors, professional consultants, rating agencies, and
portfolio management services (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential). The
confidentiality provisions contained in this subsection shall not apply to
disclosures (a) required to be made by Agent or any Purchaser to, or requested
to be made by, any regulatory or governmental agency or pursuant to legal
process, (b) to effect compliance with any law, rule, regulation or order
applicable to the Agent or such Purchaser, (c) consisting of general portfolio
information that does not identify any Note Party, (d) with the Borrower’s prior
written consent, (e) to the extent such information presently is or hereafter
becomes (i) publicly available other than as a result of a breach of this
Section 11.18 or (ii) available to Agent, Purchaser, or any of their respective
Affiliates, officers, or directors, as the case may be, from a source (other
than any Note Party) not known by them to be subject to disclosure restrictions,
(f) to any other party hereto, and (g) in connection with the exercise or
enforcement of any right or remedy under any Note Document, in connection with
any litigation or other proceeding to which such Agent or Purchaser is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by the Note Parties referring to Agent, a Purchaser, or any of their
Affiliates, officers, or directors. The obligations of Agent and Purchasers
under this Section 11.18 shall supersede and replace the obligations of Agent
and Purchasers under any confidentiality agreement in respect of this financing
executed and delivered by Agent or any Purchaser prior to the date hereof. In no
event shall Agent or any Purchaser be obligated or required to return any
materials furnished by Note Parties; provided, however, each potential assignee
shall be required to agree that if it does not become an assignee it shall
return all materials furnished to it by Note Parties in connection herewith.

 



67

 

  

Notwithstanding the foregoing, and notwithstanding any other express or implied
agreement or understanding to the contrary, each of the parties hereto and their
respective employees, representatives, and other agents are authorized to
disclose the tax treatment and tax structure of these transactions to any and
all persons, without limitation of any kind. Each of the parties hereto may
disclose all materials of any kind (including opinions or other tax analyses)
insofar as they relate to the tax treatment and tax structure of the
transactions contemplated by the Note Documents. This authorization does not
extend to disclosure of any other information including (without limitation)
(a) the identities of participants or potential participants in the
transactions; (b) the existence or status of any negotiations; (c) any pricing
or other financial information; or (d) any other term or detail not related to
the tax treatment and tax structure of the transactions contemplated by the Note
Documents.

 

11.19.   Publication. Each Note Party consents to the publication by Agent of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement. Agent and Purchasers reserve the right to
provide industry trade organizations information necessary and customary for
inclusion in league table measurements.

 

11.20.    USA PATRIOT Act Notice. Each Purchaser and Agent (for itself and not
on behalf of any Purchaser) hereby notifies each Note Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Note Party and each of its Subsidiaries, which
information includes the names and addresses of each Note Party and each of its
Subsidiaries and other information that will allow such Purchaser or Agent, as
applicable, to identify each Note Party and each of its Subsidiaries in
accordance with the USA PATRIOT Act.

 

11.21.    Agent for Service of Process. Each Note Party hereby appoints Borrower
(the “Process Agent”) as its agent to receive and forward on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents which may be served in any action or proceeding in the state
courts sitting in the city of New York, New York, United States of America or
the United States District Court for the Southern District of New York and
agrees that (x) service in such manner shall, to the fullest extent permitted by
law, be deemed effective service of process upon it in any such suit, action or
proceeding and (y) the failure of the Process Agent to give any notice of any
such service of process to it shall not impair or affect the validity of such
service or, to the extent permitted by applicable law, the enforcement of any
judgment based thereon. If for any reason such Process Agent shall cease to be
available to act as such, each Note Party agrees to designate a new Process
Agent in the city of New York (and notify the Agent of such designation), on the
terms and for the purposes of this provision, provided, however, that the new
Process Agent shall have accepted such designation in writing before the
termination of the appointment of the prior Process Agent. Each Note Party
further consents to the service of process or summons by certified or registered
mail, postage prepaid, return receipt requested, directed to it at its address
specified in Section 11.3 hereof. Nothing herein shall in any way be deemed to
limit the ability of the Agent to serve legal process in any other manner
permitted by applicable law or to obtain jurisdiction over any other Person in
such other jurisdictions, and in such manner, as may be permitted by applicable
law.

 



68

 

  

11.22.    Purchase for Investment; ERISA.

 

(A)          Each Purchaser, severally and not jointly, represents and warrants
(i) that it has received all information necessary or appropriate to decide
whether to acquire the Notes to be issued to it pursuant hereto, (ii) that it
will acquire such Notes for its own account for investment and not for resale or
distribution in any manner that would violate applicable securities laws, but
without prejudice to its rights to dispose of such Notes or a portion thereof to
a transferee or transferees, in accordance with such laws and Section 11.12 if
at some future time it deems it advisable to do so, (iii) that it is an
“accredited investor” as such term is defined in Regulation D of the Commission
under the Securities Act and has such knowledge, skill and experience in
business and financial matters, based on actual participation, that it is
capable of evaluating the merits and risks of an investment in the Notes and the
suitability thereof as an investment for such Purchaser, and can bear the
economic risk of its investment in the Notes, and (iv) neither it nor anyone
authorized by it to do so on its behalf (A) has directly or indirectly offered
any beneficial interest or security (as defined in Section 2(a)(1) of the
Securities Act) relating to the Notes for sale to, or solicited any offer to
acquire any such interest or security from, or has sold any such interest or
security to, any Person in violation of the registration provisions of the
Securities Act, (B) has taken any action that would subject any such interest or
security to the registration requirements of Section 5 thereof, or the
registration or qualification provisions of any applicable blue sky or other
securities law, and (C) will directly or indirectly make any such offer,
solicitation or sale in violation of such registration provisions of the
Securities Act, or the registration or qualification provisions of any
applicable blue sky or other securities law. The acquisition of such Notes by
each Purchaser at each Closing shall constitute its confirmation of the
foregoing representations and warranties. Each Purchaser understands that such
Notes are being sold to it in a transaction which is exempt from the
registration requirements of the Securities Act, and that, in making the
representations and warranties contained in Section 4.13, the Borrower is
relying, to the extent applicable, upon such Purchaser’s representations and
warranties contained herein.

 

(B)           Each Purchaser represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
used by such Purchaser to pay the purchase price of the Notes purchased by such
Purchaser hereunder:

 

(1)               the Source is an “insurance company general account” as
defined in Section V(e) of Prohibited Transaction Exemption (“PTE”) 95-60
(issued July 12, 1995) and, except as such Purchaser has disclosed to the
Borrower in writing pursuant to this subsection (1), the amount of reserves and
liabilities for the general account contract(s) held by or on behalf of any
employee benefit plan or group of plans maintained by the same employer or
employee organization do not exceed 10% of the total reserves and liabilities of
the general account (exclusive of separate account liabilities) plus surplus as
set forth in the NAIC Annual Statement filed with the state of domicile of the
insurer; or

 



69

 

 

(2)               the Source is a separate account of an insurance company
maintained by such Purchaser in which an employee benefit plan (or its related
trust) has an interest, which separate account is maintained solely in
connection with its fixed contractual obligations under which the amounts
payable, or credited, to such plan and to any participant or beneficiary of such
plan (including any annuitant) are not affected in any manner by the investment
performance of the separate account; or

 

(3)               the Source is either (A) an insurance company pooled separate
account, within the meaning of PTE 90-1 (issued January 29, 1990), or (B) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as such Purchaser has disclosed to the Borrower in writing
pursuant to this subsection (3), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

 

(4)               the Source constitutes assets of an “investment fund” (within
the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan’s assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM maintains an ownership
interest in the Borrower that would cause the QPAM and such Borrower to be
“related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Borrower in writing
pursuant to this clause (4); or

 

(5)               the Source constitutes assets of a “plans(s) (within the
meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of the
INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in Part IV(d)(3)
of the INHAM Exemption) owns a 10% or more interest in the Companies and (A) the
identity of such INHAM and (B) the name(s) of the employee benefit plan(s) whose
assets constitute the Source have been disclosed to the Companies in writing
pursuant to this Section 11.25(B)(5); or

 

(6)               the Source is a governmental plan; or

 

(7)               the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Borrower in writing pursuant to this
Section 11.25(B)(7); or

 



70

 

 

(8)               the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 11.22, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA, and the term “QPAM Exemption” means PTE 84-14
(issued March 13, 1984, as amended).

 

[Signature pages follow]

 



71

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



  NOTE PARTIES:         theMaven, Inc., as the Borrower         By: /s/ James C.
Heckman   Name: James C. Heckman   Title: President and Chief Executive Officer
        Maven Coalition, Inc., as a Guarantor         By: /s/ James C. Heckman  
Name: James C. Heckman   Title: President and Chief Executive Officer        
Say Media, Inc., as a Guarantor         By: /s/ James C. Heckman   Name: James
C. Heckman   Title: President and Chief Executive Officer         HubPages,
Inc., as a Guarantor         By: /s/ James C. Heckman   Name: James C. Heckman  
Title: President and Chief Executive Officer         TST Acquisition Co, Inc.,
as a Guarantor         By: /s/ James C. Heckman   Name: James C. Heckman  
Title: President and Chief Executive Officer      







[Signature Page to Amended and Restated Note Purchase Agreement]

 



 

 

 



  AGENT AND PURCHASERS:         BRF Finance Co., LLC, as Agent and a Purchaser  
      By: /s/ Bryant R. Riley   Name: Bryant R. Riley   Title: Chief Executive
Officer





 

[Signature Page to Note Purchase Agreement]



 

 





 

 

 

